 

EXHIBIT 10.6

 

CUSTODIAL AGREEMENT

 

Dated as of June 1, 2013

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee,

 

WELLS FARGO BANK, N.A.,

as Custodian,

 

Sequoia Residential Funding, Inc.,

as Depositor,

 

and

 

Redwood Residential Acquisition Corporation,

as Seller



 



 

 

  

TABLE OF CONTENTS

 

      Page         Article 1 Definitions 1         Article 2 Custodial Terms 5  
        Section 2.1 Appointment of the Custodian 5           Section 2.2
Custodian Fees 5         Article 3 Custody of Mortgage Documents 5          
Section 3.1 Delivery of Mortgage Files 5           Section 3.2 Review of
Mortgage Files 7           Section 3.3 Certifications and Reports 7          
Section 3.4 Release of Mortgage Files 8           Section 3.5 Inspection of
Mortgage Files 10           Section 3.6 Copies of Mortgage Files 10          
Section 3.7 Documents Missing From Mortgage Files 10         Article 3A Custody
of Credit File Documents and Underwriting Guidelines 10           Section 3A.1
Delivery of Credit Files 10           Section 3A.2 Confirmation of Receipt of
Credit Files 11           Section 3A.3 Credit File Certifications and Reports 11
          Section 3A.4 Requests for Credit Files 11           Section 3A.5
Images Missing from Credit Files 11           Section 3A.6 Retention of
Underwriting Guidelines 11         Article 4 Concerning the Custodian 12        
  Section 4.1 Custodian May Resign: Trustee May Remove Custodian. 12          
Section 4.2 Merger or Consolidation of Custodian 13           Section 4.3
Limitation of Custodians Duties 13

 

 

 

  

  Section 4.4 Standard of Care; Indemnification 15           Section 4.5 Force
Majeure 16           Section 4.6 Accounting 16           Section 4.7 Compliance
Certification 16           Section 4.8 Subcontracting 17         Article 5
Representations and Warranties 17           Section 5.1 Capital Requirements 17
          Section 5.2 No Claims to Mortgage Loans 18         Article 6 Covenants
18           Section 6.1 Insurance 18           Section 6.2 Storage of Mortgage
Files 19         Article 7 Miscellaneous 19           Section 7.1 Notices 19    
      Section 7.2 Entire Agreement 20           Section 7.3 Binding Nature of
Agreement: Assignment 21           Section 7.4 Governing Law 21          
Section 7.5 Recordation of Agreement 21           Section 7.6 Agreement for the
Exclusive Benefit of Parties 21           Section 7.7 Counterparts 21          
Section 7.8 Indulgences: Not Waivers 21           Section 7.9 Titles Not to
Affect Interpretation 21           Section 7.10 Provisions Separable 22        
  Section 7.11 Conflict or Inconsistency 22           Section 7.12 Waiver of
Trial by Jury 22           Section 7.13 Submission to Jurisdiction; Waivers 22  
        Section 7.14 Non-petition 22           Section 7.15 Termination 23      
    Signature Page   24 

 

ii

 

  



EXHIBITS

 

EXHIBIT A DELIVERY INSTRUCTIONS     EXHIBIT B DATA FORMAT     EXHIBIT C
AUTHORIZED REPRESENTATIVES CERTIFICATION     EXHIBIT D-1 INITIAL AUTHORIZED
REPRESENTATIVES OF THE TRUSTEE     EXHIBIT D-2 INITIAL AUTHORIZED
REPRESENTATIVES OF THE DEPOSITOR     EXHIBIT D-3 INITIAL AUTHORIZED
REPRESENTATIVES OF ORIGINATORS AND SERVICERS     EXHIBIT D-4 INITIAL AUTHORIZED
REPRESENTATIVES OF THE MASTER SERVICER     EXHIBIT E SCHEDULE OF FEES FOR
CUSTODY SERVICES     EXHIBIT F REQUEST FOR RELEASE OF DOCUMENTS     EXHIBIT G
FORM OF CERTIFICATION     EXHIBIT H FORM OF TRANSMITTAL LETTER     EXHIBIT I
FORM OF CERTIFICATION REGARDING SERVICING CRITERIA TO BE ADDRESSED IN REPORT ON
ASSESSMENT OF COMPLIANCE     EXHIBIT J FORM OF CREDIT FILE CERTIFICATION    
EXHIBIT K LIST OF ORIGINATORS AND MORTGAGE LOAN PURCHASE AGREEMENTS     EXHIBIT
L LIST OF SERVICERS AND SERVICING AGREEMENTS     ANNEX 1 DOCUMENT TYPES AND
EXCEPTION CODES

 



iii

 

 

CUSTODIAL AGREEMENT

 

THIS CUSTODIAL AGREEMENT dated as of June 1, 2013 (this “Custodial Agreement”),
is made by and among Wells Fargo Bank, N.A., as custodian, Redwood Residential
Acquisition Corporation, as seller, Sequoia Residential Funding, Inc., as
depositor, and Wilmington Trust, National Association, not in its individual
capacity but solely as trustee (as “Trustee”) for the benefit of the holders of
the Sequoia Mortgage Trust Mortgage Pass-Through Certificates, Series 2013-8
(the “Mortgage Certificates”), issued pursuant to the Pooling and Servicing
Agreement, dated as of June 1, 2013 (the “Pooling and Servicing Agreement”), by
and among Wilmington Trust, National Association, CitiMortgage, Inc., as master
servicer, Citibank, N.A., as securities administrator and Sequoia Residential
Funding, Inc.

 

RECITALS

 

The Trustee desires to appoint the Custodian to act as its custodian for the
purposes of, from time to time, receiving and holding certain documents,
instruments and papers delivered hereunder, all upon the terms and conditions
and subject to the limitations hereinafter set forth.

 

Now therefore, in consideration of the mutual promises and agreements herein and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1.

DEFINITIONS

 

Except as otherwise specified herein or as the context may otherwise require,
whenever used in this Custodial Agreement, the following words and phrases shall
have the meaning specified in this Article.

 

“Acknowledgements” As used on Exhibits K and L, the Assignment of
Representations and Warranties Agreements and the Assignment, Assumption and
Recognition Agreements, each dated June 13, 2013, assigning rights under the
related mortgage loan purchase agreements and the servicing agreement,
respectively, from the Seller to the Depositor and from the Depositor to the
Trustee, for the benefit of the certificateholders, acknowledged by the Master
Servicer.

 

“Authorized Representative” As defined in Section 3.4 hereof.

 

“CEN” Cenlar FSB, a federal savings bank.

 

“Certification” The certificate to be delivered pursuant to Section 3.2(a) in
the form of Exhibit G.

 

“Closing Date” June 13, 2013.

 

“Co-op Loan” A Mortgage Loan that is secured by a first lien on and a perfected
security interest in Co-op Shares and the related Proprietary Lease granting
exclusive rights to occupy the related co-op unit in the building owned by the
related co-op corporation.

 

1

 

 

“Co-op Shares” With respect to any Co-op Loan, the shares of stock issued by a
co-op corporation and allocated to a co-op unit and represented by a stock
certificate.

 

“Credit File” As defined in Section 3A.1 of this Custodial Agreement.

 

“Credit File Certification” The certificate to be delivered pursuant to Section
3A.3 in the form of Exhibit J.

 

“Credit File Exception Report” As defined in Section 3A.3 of this Custodial
Agreement.

 

“Custodian” Wells Fargo Bank, N.A., and its successors and assigns, in its
capacity as custodian hereunder.

 

“Data Tape” As defined in Section 3A.1 of this Custodial Agreement.

 

“Delivery Date” The later of the date of receipt by the Custodian of any (i)
Mortgage File or (ii) Mortgage Loan Schedule.

 

“Designated Custody Signer” Any officer or employee of the Custodian involved
in, or responsible for, the custody of the Mortgage Loans. The name and specimen
signature of each Designated Custody Signer is maintained by the Custodian and
is available for review upon request.

 

“Depositor” Sequoia Residential Funding, Inc., as depositor under the Pooling
and Servicing Agreement.

 

“Exception” With respect to any Mortgage Loan any variance from the requirements
of Section 3.1 hereof with respect to the Mortgage Files (taking into
consideration the right to deliver certified copies in lieu of original
documents in certain circumstances).

 

“Exception Report” The list, in the format of Annex 1, of Mortgage Loans
delivered by the Custodian to the Trustee as provided in Section 3.2 hereof,
reflecting the Mortgage Loans held by the Custodian, which includes codes
indicating any Exceptions with respect to each Mortgage Loan listed thereon.

 

“Exchange Act” The Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder.

 

“FRB” First Republic Bank, a California corporation.

 

“Master Servicer” CitiMortgage, Inc., and its successors and assigns, as master
servicer of the Mortgage Loans under the Pooling and Servicing Agreement.

 

“MERS” Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

 

2

 

 

“MERS Mortgage Loan” Any Mortgage Loan registered with MERS on the MERS® System.

 

“MERS® System” The system of recording transfers of mortgages electronically
maintained by MERS.

 

“Miscellaneous Images” As defined in Section 3A.1 of this Custodial Agreement.

 

“MIN” The Mortgage Identification Number for any MERS Mortgage Loan.

 

“Mortgage” The original mortgage, deed of trust or other instrument creating a
first lien on the Mortgaged Property.

 

“Mortgage Certificates” As defined in the first paragraph of this Custodial
Agreement.

 

“Mortgage File” A legal-sized pocket folder containing the Mortgage Loan
documents described in Section 3.1 that is labeled in the upper right-hand
corner to identify clearly the Servicer, the Trustee, the mortgagor, the
Mortgage Loan number and any previous Mortgage Loan number.

 

“Mortgage Loan” A loan identified on a Mortgage Loan Schedule.

 

“Mortgage Loan Schedule” The electronic transmission of Mortgage Loans
substantially in the form of Exhibit B. Such list shall set forth the following
information with respect to each Mortgage Loan:

(1)the loan number;

(2)the street address (including unit number, city, state) of the related
mortgaged property;

(3)mortgagor name;

(4)original principal balance of the Mortgage Loan;

(5)stated maturity date;

(6)mortgage interest rate;

(7)origination date;

(8)first payment date;

(9)principal and interest

(10)with respect to each ARM loan, the first adjustment date;

(11)with respect to each ARM loan, the maximum mortgage interest rate;

(12)with respect to each ARM loan, the periodic rate cap;

(13)with respect to each ARM loan, the gross margin;

(14)rounding method;

(15)ARM rounding percent;

(16)ARM look back;

(17)ARM index;

(18)Interest only flag;

(19)Interest only term;

(20)a code indicating if the Mortgage Loan is a MERS Mortgage Loan and, if so,
the MIN;

(21)a code indicating if the Mortgage Loan is a Co-op Loan; and

 

3

 

 

(22)Servicer loan ID.

 

“Mortgage Note” The original executed note or other evidence of indebtedness of
a Mortgagor under a Mortgage Loan.

 

“Mortgaged Property” The underlying property securing the Mortgage Loan.

 

“Mortgagor” The obligor on a promissory note.

 

“Opinion of Counsel” A written opinion of counsel acceptable to the Custodian.

 

“Originator” Each of the parties listed on Exhibit K, and their respective
successors and assigns, as a party to a mortgage loan purchase agreement with
the Seller or a prior purchaser.

 

“Person” Any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“Pooling and Servicing Agreement” As defined in the first paragraph of this
Custodial Agreement.

 

“Proprietary Lease” The lease on a co-op unit evidencing the possessory interest
of the owner of the Co-op Shares in such co-op unit.

 

“Rejected Release Request” A Request for Release that is rejected because (i)
the Custodian no longer has custody of the Mortgage File or (ii) the Request for
Release is improperly prepared.

 

“Request for Release” A request for a release from the Servicer or the Master
Servicer of a Mortgage File either in an electronic format or signed by an
Authorized Representative of the Servicer or the Master Servicer, in the form
attached hereto as Exhibit F.

 

“Required Credit File Document” As defined in Section 3A.1 of this Custodial
Agreement.

 

“Securities Administrator” Citibank, N.A., as securities administrator under the
Pooling and Servicing Agreement.

 

“Seller” Redwood Residential Acquisition Corporation, as seller of the Mortgage
Loans under the Mortgage Loan Purchase and Sale Agreement, dated June 13, 2013,
by and between Redwood Residential Acquisition Corporation and Sequoia
Residential Funding, Inc.

 

“Servicer” Each of CEN or FRB, and their respective successors and assigns, in
its role as servicer of the Mortgage Loans under the servicing agreement listed
on Exhibit L.

 

“Trust Fund” The trust fund created pursuant to the Pooling and Servicing
Agreement.

 

“Underwriting Guidelines” As defined in Section 3A.7 of this Custodial
Agreement.

 

4

 

 

ARTICLE 2.

CUSTODIAL TERMS

 

Section 2.1. Appointment of Custodian. The Trustee hereby appoints the Custodian
to act as custodian of the Mortgage Files for the Mortgage Loans, the Credit
Files and the Underwriting Guidelines delivered to the Custodian pursuant to
this Custodial Agreement and the Custodian hereby accepts such appointment.

 

Section 2.2. Custodian Fees. The fees and expenses of the Custodian as described
on Exhibit E attached hereto shall be paid to the Custodian on the Closing Date,
unless otherwise agreed to by the parties hereto. All fees and expenses of the
Custodian for services not described in this Custodial Agreement or Exhibit E
shall be reimbursed by the Trust Fund, subject to the limitations on
reimbursements in clause (B) of the definition of Available Distribution Amount
in the Pooling and Servicing Agreement.

 

Upon the issuance of the Mortgage Certificates, the Depositor shall pay to the
Custodian a loan file review fee of $4.00 per Mortgage File. The Depositor shall
not be responsible for any other fees or expenses of the Custodian under this
Custodial Agreement, other than as set forth on Exhibit E hereto.

 

ARTICLE 3.

CUSTODY OF MORTGAGE DOCUMENTS

 

Section 3.1. Delivery of Mortgage Files. The Depositor shall deliver or cause to
be delivered to the Custodian, on a date mutually agreed upon among the parties
hereto, a Mortgage Loan Schedule and, to the extent made available to the
Depositor, the following documents for each Mortgage Loan listed on such
Mortgage Loan Schedule, to be held by the Custodian for the benefit of the
Trustee:

 

(a)With respect to any Mortgage Loan that is not a Co-op Loan:

 

(i)  The original Mortgage Note, bearing all intervening endorsements, endorsed,
“Pay to the order of                   , without recourse” and signed in the
name of the applicable Originator, by an authorized officer or, in the case of a
Mortgage Loan serviced by FRB, if the original Mortgage Note has been lost or
destroyed, a copy of the note together with a lost note affidavit. In the event
that the Mortgage Loan was acquired by the Originator in a merger, the
endorsement must be by the applicable Originator, as “[Originator], successor by
merger to [name of predecessor]”; and in the event that the Mortgage Loan was
acquired or originated by an Originator while doing business under another name,
the endorsement must be by the Originator, as the case may be, “[Originator],
formerly known as [previous name]”. In the event the mortgagee shown on the
Mortgage Note is not an Originator, the endorsement on the Mortgage Note must
also reflect a complete chain of title to the applicable Originator.

 

5

 

  

(ii)  The original Mortgage, or a copy of the Mortgage, with evidence of
recording thereon certified by the appropriate recording office to be a true
copy of the recorded Mortgage, or, if the original Mortgage has not yet been
returned from the recording office, a copy of the original Mortgage together
with a certificate of either the closing attorney, an officer of the title
insurer which issued the related title insurance policy or an officer of the
Originator, certifying that the copy is a true copy of the original of the
Mortgage which has been delivered by such officer or attorney for recording in
the appropriate recording office of the jurisdiction in which the Mortgaged
Property is located.

 

(iii)  In the case of each Mortgage Loan that is not a MERS Mortgage Loan, the
original assignment of the Mortgage from the applicable Originator, prepared in
blank, which assignment shall be in form and substance acceptable for recording.
In the event that the Mortgage Loan was acquired by such Originator in a merger,
the assignment must be by the Originator, as the case may be, “[Originator],
successor by merger to [name of predecessor]”; and in the event that the
Mortgage Loan was acquired or originated by an Originator while doing business
under another name, the assignment must be by such Originator,, formerly known
as [previous name]”. In the event the mortgagee shown in the Mortgage Note is
not an Originator, executed assignments of mortgage with respect to each
originator and prior owner must be delivered.

 

(iv)  The original policy of title insurance, or a certified true and complete
copy of such policy, or an uncertified copy of such policy or, if the policy has
not yet been issued, a copy of the written commitment or interim binder issued
by the title insurance company.

 

(v)  Originals, or certified true copies from the appropriate recording office,
of any intervening assignments of the Mortgage with evidence of recording
thereon.

 

(vi)  Originals or copies of all assumption and modification agreements, if any,
or, in the case of a Mortgage Loan originated by Sterling Savings Bank, if the
original assumption and modification agreement has not yet been returned from
the recording office, a certified copy of such assumption and modification
agreement.

 

(vii)  Originals or copies of each power of attorney, surety agreement and
guaranty agreement.

 

(viii)  With respect to each Mortgage Loan, the original or a copy of any
security agreement, chattel mortgage or equivalent document executed in
connection with the Mortgage, if any.

 

(b)With respect to each Co-op Loan:

 

(i)the original Mortgage Note together with any applicable riders, endorsed in
blank, with all prior and intervening endorsements as may be necessary to show a
complete chain of endorsements;

 

(ii)the original security agreement;

 

(iii)the original proprietary lease and an original assignment of the
proprietary lease in blank;

 

6

 

  

(iv)the original recognition agreement;

 

(v)the original stock certificate representing the Co-op Shares and original
stock power in blank;

 

(vi)the original UCC-1 financing statement with evidence of filing; and

 

(vii)the original UCC-3 assignment in blank.

 

If with respect to any Mortgage Loan there is a not a complete chain of
endorsements, the Custodian shall so state in the Exception Report.

 

With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned in time to permit
their delivery hereunder at the time required, in lieu of delivering such
original documents, the Depositor shall deliver or shall cause to be delivered
to the Custodian a copy thereof certified as a true, correct and complete copy
of the original which has been transmitted for recordation, if available to the
Depositor. The Depositor shall deliver or shall cause to be delivered such
original documents to the Custodian promptly when they are received.

 

The Custodian hereby acknowledges that the Mortgage File and any other
documents, instruments or papers relating to a Mortgage Loan now or hereafter
deposited with the Custodian (and not released in accordance with this Custodial
Agreement) will be held by the Custodian as the duly appointed agent of the
Trustee.

 

Section 3.2. Review of Mortgage Files. The Custodian shall review items in
Section 3.1(a)(i) through (viii) and Section 3.1(b)(i) through (vii) (if
applicable) of the Mortgage File and report to the Trustee any exceptions within
one Business Day following the Delivery Date, or, if more than 200 Mortgage
Files are delivered on the same day, within one additional Business Day
following the Delivery Date for each additional 100 Mortgage Files delivered to
the Custodian on a Delivery Date. Furthermore, the Custodian shall compare the
Mortgage Note to items (1) through (9), and (if applicable) items (10) through
(21), set forth in the Mortgage Loan Schedule of this Custodial Agreement. With
respect to Section 3(b)(iv), the Custodian shall have no obligation to compare
the date of the funding of any Mortgage Loan or the lien priority of any
Mortgage Loan with the information in the title policy.

 

Section 3.3. Certifications and Reports. Upon the completion of its review of
each Mortgage File pursuant to Section 3.2 hereof, the Custodian shall deliver
to the Trustee, the Depositor, the Seller, and the applicable Originator (in an
electronic format), a Certification in the form of Exhibit G with respect to the
related Mortgage Loans, in which the Custodian shall certify that such Mortgage
Loans are held for the Trustee, and that, as to each Mortgage Loan listed on the
Mortgage Loan Schedule (other than any Mortgage Loan paid in full or any
Mortgage Loan specifically identified in such certification as not covered by
such certification), (i) all documents described in Section 3.1(a), and if
applicable, all documents described in Section 3.1(b), of this Custodial
Agreement are in its possession, and (ii) such documents have been reviewed by
the Custodian and appear on their face to be regular and to relate to such
Mortgage Loan and satisfy the requirements set forth in Section 3.1 and the
Mortgage Note conforms to the Mortgage Loan Schedule items specified in Section
3.1.

 

7

 

 

If the Custodian determines from such verification that any discrepancy or
deficiency exists with respect to a Mortgage File, the Custodian shall note such
discrepancy on the schedule of exceptions attached to the Certification (the
“Exception Report”). Each Exception Report shall list all Exceptions using such
codes substantially as listed on Annex 1. Each Exception Report shall be
superseded by a subsequently issued Exception Report and shall replace the then
existing Exception Report.

 

Within 60 days after the Closing Date (as defined in the Pooling and Servicing
Agreement), the Depositor shall complete or cause to be completed the
assignments of mortgage (“Assignments of Mortgage”) in the name of “Wilmington
Trust, National Association, as Trustee, for Sequoia Mortgage Trust Mortgage
Pass-Through Certificates, Series 2013-8” (or shall prepare or cause to be
prepared new forms of Assignment of Mortgage so completed in the name of the
Trustee) for each Mortgage Loan that is not a MERS Mortgage Loan. The Custodian
shall release such completed Assignments of Mortgage to the Depositor or its
designee for recording and the Depositor shall cause such recorded Assignments
of Mortgage (or, in lieu of the original recorded Assignment of Mortgage, a
duplicate or conformed copy of the Assignment of Mortgage, together with a
certificate of receipt from the recording office, certifying that such copy
represents a true and correct copy of the original and that such original has
been or is currently submitted to be recorded in the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located) to
be returned to the Custodian within 270 days after the Closing Date, and added
to the Mortgage Files. On the 270th day after the Closing Date (or the first
Business Day thereafter) the Custodian shall deliver a final Certification in
the form annexed hereby as Exhibit G to the Trustee, against receipt of the
prior Certification from the Trustee for cancellation.

 

In the event a Certification is lost, destroyed or otherwise unavailable or a
revised Certification is required, upon written request to the Custodian, the
Custodian will issue a new Certification. Upon the issuance of a new
Certification, the prior Certification for such Mortgage Loans shall be deemed
canceled. The Custodian shall be under no duty or obligation to inspect, review
or examine any documents, instruments, certificates or other papers constituting
part of the Mortgage File to determine that the same are genuine, enforceable,
recordable or appropriate for the represented purpose, that they have actually
been recorded or that they are other than what they purport to be on their face.

 

Section 3.4. Release of Mortgage Files.

 

(a)Upon the payment in full of a Mortgage Loan and within two Business Days of
its receipt of a Request for Release, the Custodian will either (i) release the
related Mortgage File to or upon the order of the requesting party, as directed
in the Request for Release, or (ii) notify the requesting party in writing or in
a mutually agreed upon electronic format of the Rejected Release Request and
take no further action on the Request for Release.

 

8

 

  

(b)Upon the purchase or repurchase of any Mortgage Loan or the substitution of
any Mortgage Loan pursuant to a mortgage loan purchase agreement or the Pooling
and Servicing Agreement and within two Business Days of its receipt of a Request
for Release, the Custodian will either (i) release the related Mortgage File to
or upon the order of the requesting party, as directed in the Request for
Release, or (ii) notify the requesting party in writing or in a mutually agreed
upon electronic format of the Rejected Release Request and take no further
action on the Request for Release.

 

(c)Upon the foreclosure of any Mortgage Loan or to facilitate modification,
enforcement, and collection procedures with respect to any Mortgage Note and
within two Business Days of its receipt of a Request for Release, the Custodian
will either (i) release the related Mortgage File to the requesting party as
directed in the Request for Release, or (ii) notify the requesting party in
writing or in a mutually agreed upon electronic format of the Rejected Release
Request and take no further action on the Request for Release.

 

(d)From time to time and as appropriate for the sale to a third party purchaser
of any of the Mortgage Loans, the Custodian is hereby authorized, upon receipt
of a Request for Release from a requesting party, to release or cause to be
released to the related third party purchaser the Mortgage Loans set forth in
such Request for Release together with a transmittal letter substantially in the
form attached hereto as Exhibit H. Upon receipt of the payoff amount for such
sale and notice thereof from the Securities Administrator, the Trustee will
provide the Custodian written notification of its release of interest in such
Mortgage Loans;

 

(e)Any Certification issued while any Mortgage File is held by a party other
than the Custodian shall reflect that the Custodian holds such Mortgage File as
custodian pursuant to this Custodial Agreement, but the Exception Report shall
specify that the Custodian has released such Mortgage File to the Person
specified therein pursuant to this Section 3.4. Upon receipt of a written
certification from the Master Servicer or the Servicer to the Custodian that a
Mortgage Loan has been liquidated, the Custodian shall thereupon reflect any
such liquidation on its Mortgage Loan Schedule.

 

(f)Notwithstanding the foregoing and unless otherwise required by state law, in
the event the Custodian receives a Request for Release within five (5) days of
the Delivery Date, the Custodian shall have a reasonable period of time to
release the Mortgage File in accordance with this Section 3.4.

 

Each person initially authorized to give and receive notices, requests and
instructions and to deliver certificates and documents in connection with this
Custodial Agreement on behalf of the Trustee, the Depositor, CEN, as a Servicer,
FRB, as a Servicer and as an Originator, or the Master Servicer, is listed,
together with the specimen signature for such person, on Exhibit D-1, Exhibit
D-2, Exhibit D-3 and Exhibit D-4 (each person so authorized from time to time,
an “Authorized Representative”).

 

From time to time, the Trustee, the Depositor, the Seller, the Master Servicer
or a Servicer may deliver to the Custodian a certification in the form of
Exhibit C hereof, reflecting changes in the respective list of Authorized
Representatives, but the Custodian shall be entitled to rely conclusively on the
each current list of Authorized Representatives until receipt of a superseding
certification in the form of Exhibit C hereof.

 

9

 

  

Section 3.5. Inspection of Mortgage Files. Upon at least two Business Days prior
written notice to the Custodian, the Servicer, or the agent of the Servicer, may
inspect and examine, at any time during ordinary business hours of the
Custodian, any or all Mortgage Files relating to Mortgage Loans serviced by the
Servicer that are in the possession, or under the control of, the Custodian. The
Servicer shall pay all fees, costs, and expenses incurred by the Custodian in
connection with any such inspection and/or examination.

 

Section 3.6. Copies of Mortgage Files. Upon at least two Business Days prior
written notice to the Custodian, the Custodian shall provide the Trustee with
copies of any document or documents contained in the Mortgage File for any
Mortgage Loan.

 

Section 3.7. Documents Missing from Mortgage Files. Upon the request of the
Trustee or the Depositor, the Custodian shall, not later than one Business Day
after receipt of such request, provide to the Depositor or the Trustee, as the
case may be, a list of all the Mortgage Loans for which Custodian holds a
Mortgage File pursuant to this Custodial Agreement and a list of documents
missing from each Mortgage File. Such list may be in the form of a copy of the
Mortgage Loan Schedule with manual deletions to specifically denote any Mortgage
Loans paid off, liquidated or repurchased since the date of this Custodial
Agreement.

 

ARTICLE 3A.

CUSTODY OF CREDIT FILES AND UNDERWRITING GUIDELINES

 

Section 3A.1. Delivery of Credit Files. The Seller shall deliver or cause to be
delivered to the Custodian, in form and method reasonably acceptable to the
Custodian, and on a date mutually agreed upon by and among the parties hereto
but not later than 90 days after the Closing Date, a data tape (which shall
include the (a) Mortgage Loan number, (b) borrower first name, (c) borrower last
name and (d) property address for each Mortgage Loan) (the “Data Tape”), and, to
the extent made available to the Depositor, the following images, to be held by
the Custodian for the benefit of the Trustee:

 

(1)     Mortgage Loan application;

(2)     Mortgage Loan property appraisal; and

(3)     HUD-1 for each Mortgage Loan (collectively, the “Required Credit File
Documents”).

 

The Seller shall also deliver to the Custodian the entire credit file that it
receives with respect to each Mortgage Loan from the applicable Originator,
which shall include the Required Credit File Documents (the “Credit File”)
within 90 days of the Closing Date. The Custodian hereby acknowledges that each
Credit File will be held by the Custodian as the duly appointed agent of the
Trustee. The Custodian shall have no obligation to confirm receipt of any items
included in a Credit File other than the Required Credit File Documents.

 

Any image, document, file, or any other information delivered to the Custodian
with the Credit Files that is not a Required Credit File Document shall be
deemed to be a miscellaneous image (collectively, “Miscellaneous Images”). The
Custodian shall have no obligation to review, report or otherwise confirm the
presence or existence of any Miscellaneous Images.

 

10

 

  

Section 3A.2. Confirmation of Receipt of Credit Files. The Custodian shall
review the Required Credit File Documents and report to the Trustee any
exceptions within 45 Business Days following the Custodian’s receipt of the
Credit Files. An exception shall exist if any image of a Required Credit File
Document is missing.

 

Section 3A.3. Credit File Certifications and Reports. Upon the completion of its
review of the Required Credit File Documents pursuant to Section 3A.2 hereof,
the Custodian shall deliver to the Trustee, the Depositor, and the Seller (in
electronic format), a Credit File Certification in the form of Exhibit J with
respect to the related Credit Files, in which the Custodian shall certify
(subject to any identified exceptions as described below) that such Credit Files
are held for the Trustee, and that all images of the Required Credit File
Documents are in its possession.

 

If the Custodian determines that any image of a Required Credit File Document is
missing from the Credit File, the Custodian shall note such exception on the
schedule of exceptions attached to the Confirmation (the “Credit File Exception
Report”). Each Credit File Exception Report shall be superseded by a
subsequently issued Credit File Exception Report and shall replace the then
existing Credit File Exception Report.

 

In the event a Credit File Certification is lost, destroyed, or otherwise
unavailable or a revised Credit File Certification is required, upon written
request to the Custodian, the Custodian shall issue a new Credit File
Certification. Upon the issuance of a new Credit File Certification, the prior
Credit File Certification for such Credit Files shall be deemed canceled.

 

Section 3A.4. Requests for Credit Files. Upon receipt of a request in the form
of Exhibit F from the Trustee in a mutually agreed upon format, the Custodian
shall, within 5 Business Days of receipt of such request, deliver electronic
images of the Credit Files to the Trustee or its designated agent. The
designated agent must be identified to the Custodian in advance by the Trustee
in writing by an authorized officer of the Trustee. The Custodian shall not be
required to provide any physical copies of any of the Credit Files to any
requesting party.

 

Section 3A.5. Images Missing from Credit Files. Upon the written request of the
Trustee, the Seller or the Depositor, the Custodian shall, not later than one
Business Day after receipt of such request, provide to the Depositor, the Seller
or the Trustee, as the case may be, a list of all of the Mortgage Loans for
which the Custodian holds a Credit File pursuant to this Custodial Agreement and
the most recent Credit File Exception Report.

 

Section 3A.6. Retention of Underwriting Guidelines. The Custodian hereby agrees
to hold all underwriting guidelines (“Underwriting Guidelines”) that it receives
from the Seller. The Underwriting Guidelines shall be delivered to the Custodian
in a .zip format, and shall be clearly labeled as the “Underwriting Guidelines.”
The Custodian shall not conduct, and shall not be responsible for conducting,
any review of the Underwriting Guidelines. The Custodian’s sole responsibility
regarding the Underwriting Guidelines shall be to hold the .zip file of the
Underwriting Guidelines received from the Seller in custody for the benefit of
the Trustee, and the Custodian hereby acknowledges that the Underwriting
Guidelines shall be held by the Custodian as the duly appointed agent of the
Trustee.

 

11

 

  

Upon the Custodian’s receipt of a written request from the Trustee, the Seller
or the Depositor for a copy of any of the Underwriting Guidelines, the Custodian
shall promptly deliver (no later than 3 Business Days from the receipt of such
request) a copy of the entire .zip file containing such Underwriting Guidelines
to the requesting party.

 

ARTICLE 4.

CONCERNING THE CUSTODIAN

 

Section 4.1. Custodian May Resign: Trustee May Remove Custodian.

 

(a)The Custodian may resign from the obligations and duties hereby imposed upon
it as such obligations and duties relate to its acting as Custodian of any or
all of the Mortgage Loans by giving 60 days’ written notice thereof to the
Trustee. Upon receiving such notice of resignation, the Trustee shall either (i)
take custody of the Mortgage Files, the Credit Files and the Underwriting
Guidelines itself and give prompt notice thereof to Custodian or (ii) promptly
appoint a successor Custodian by written instrument, in duplicate, which
instrument shall be delivered to the resigning Custodian and to the successor
Custodian. If the Trustee shall not have taken custody of the Mortgage Files,
the Credit Files and the Underwriting Guidelines and no successor Custodian
shall have been so appointed and have accepted appointment within 30 days after
the giving of such notice of resignation, the resigning Custodian may petition
any court of competent jurisdiction for the appointment of a successor
Custodian. Any and all fees and expenses incurred by the Custodian relating to
any such petition shall be paid by the Custodian.

 

(b)The Trustee may remove the Custodian for cause upon 60 days’ prior written
notice. In such event, the Trustee shall either (i) take custody of the Mortgage
Files, the Credit Files and the Underwriting Guidelines itself and give prompt
notice thereof to Custodian or (ii) promptly appoint a successor Custodian by
written instrument, in duplicate, which instrument shall be delivered to the
removed Custodian and to the successor Custodian. In the event of the removal of
the Custodian for cause, the Custodian shall not charge a release fee. In the
event of any such removal, the Custodian shall promptly transfer to the
successor custodian, as directed by Trustee, all Mortgage Files, the Credit
Files and the Underwriting Guidelines being administered under this Custodial
Agreement relating to such Mortgage Loans. The cost and expenses relating to
such file transfer shall be paid by the Custodian. If the Trustee shall not have
taken custody of the Mortgage Files, the Credit Files and the Underwriting
Guidelines and no successor Custodian shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of removal,
the removed Custodian may petition any court of competent jurisdiction for the
appointment of a successor Custodian. Any and all fees and expenses incurred by
the Custodian relating to any such petition shall be paid by the Custodian.

 

(c)In the event of resignation by the Custodian or removal of the Custodian by
the Trustee due to a breach of this Agreement by the Custodian, then the cost
and expenses of transfer of the Mortgage Files, the Credit Files and the
Underwriting Guidelines shall be the responsibility of the Custodian.

 

12

 

  

(d)In the event that the Custodian moves any Mortgage File from the state where
the Mortgage Files are initially kept pursuant to this Agreement, the Custodian
shall provide prompt written notice to the Trustee of the location of such
Mortgage File.

 

(e)No resignation or termination of the Custodian shall be effective hereunder
until the Trustee or a successor Custodian acceptable to the Trustee and the
Depositor has assumed the duties of Custodian hereunder. The Depositor shall pay
all the fees and expenses of a successor Custodian to the extent any such fees
and expenses are required to be paid pursuant to Exhibit E.

 

Section 4.2. Merger or Consolidation of Custodian. Any entity into which the
Custodian may be merged or converted or with which it may be consolidated, or
any entity resulting from any merger, conversion, or consolidation to which the
Custodian shall be a party, or any entity succeeding to the business of the
Custodian, shall be the successor of the Custodian hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.

 

Section 4.3. Limitation of Custodian’s Duties. The Custodian shall have no
duties or obligations other than those specifically set forth herein or as may
subsequently be agreed to in writing by the parties hereto. The Custodian:

 

(a)may consult with counsel and any Opinion of Counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in accordance with such opinion of
counsel; and shall not be liable for any error of judgment, or for any act done
or step taken or omitted by it, in good faith, unless it shall be provided that
the Custodian was negligent in ascertaining the pertinent facts;

 

(b)shall use the same degree of care and skill as is reasonably expected of
financial institutions acting in comparable capacities, provided that this
subsection shall not be interpreted to impose upon the Custodian a higher
standard of care than that set forth herein;

 

(c)will be regarded as making no representations and having no responsibilities
as to the validity, perfectibility, sufficiency, value, genuineness, ownership
or transferability of the Mortgage Loans, and will not be required to and will
not make any representations as to the validity, value, perfectibility,
genuineness, ownership or transferability of the Mortgage Loans;

 

(d)may rely on and shall be protected in acting upon any certificate,
instrument, opinion, notice, letter, facsimile or other document delivered to it
and in good faith believed by it to be genuine and to have been signed by the
proper party or parties; may rely on and shall be protected in acting upon the
written instructions of the Trustee and such employees and representatives of
the Trustee as the Trustee may hereinafter designate in writing;

 

(g)shall not be responsible for the validity and perfection of the Trustee’s
security interest in the Mortgage Loans hereunder, other than the Custodian’s
obligation to take possession of the Mortgage Files as set forth in Section 3.1
hereof, and makes no representation or warranty with respect to, the validity,
adequacy or perfection of any lien upon or security interest in any Mortgage
File;

 

13

 

  

(h)shall have no responsibility or duty with respect to any Mortgage Files,
Credit Files or Underwriting Guidelines while not in its possession;

 

(i)shall be under no obligation to make any investigation into the facts or
matters stated in any resolution, exhibit, request, representation, opinion,
certificate, statement, acknowledgement, consent, order or document in the
Mortgage Files, the Credit Files or the Underwriting Guidelines;

 

(j)shall not be liable with respect to any action taken or omitted to be taken
in accordance with any written direction, instruction, acknowledgement, consent
or any other communication that is from the Trustee or any other Person
specified herein and that complies with the provisions of this Custodial
Agreement.

 

(k)shall not be responsible for preparing or filing any reports or returns
relating to federal, state or local income taxes with respect to this Custodial
Agreement, other than for the Custodian’s compensation or for reimbursement of
expenses;

 

(l)shall have no duty to qualify to do business in any jurisdiction, other than
(i) any jurisdiction where any Mortgage File is or may be held by the Custodian
from time to time hereunder, and (ii) any jurisdiction where its ownership of
property or conduct of business requires such qualification and where failure to
qualify could have a material adverse effect on the Custodian or its property or
business or on the ability of the Custodian to perform it duties hereunder; and

 

(m)shall have no duty to ascertain whether or not any cash amount or payment has
been received by the Securities Administrator, the Servicer, any Originator, any
Mortgage Loan purchaser or seller, or any other third person.

 

(n)In the event that (i) the Trustee or the Custodian shall be served by a third
party with any type of levy, attachment, writ or court order with respect to any
Mortgage File, Credit File or Underwriting Guidelines or any document included
within a Mortgage File, Credit File or Underwriting Guidelines or (ii) a third
party shall institute any court proceeding by which any Mortgage File, Credit
File or Underwriting Guidelines or a document included within a Mortgage File,
Credit File or Underwriting Guidelines shall be required to be delivered
otherwise than in accordance with the provisions of this Custodial Agreement,
the Trustee or the Custodian (whichever is the party receiving such service)
shall promptly deliver or cause to be delivered to the Servicer copies of all
court papers, orders, documents and other materials concerning such proceedings.
The Custodian shall, to the extent permitted by law and any court order,
continue to hold and maintain all Mortgage Files, Credit Files and Underwriting
Guidelines that are the subject of such proceedings pending an order of a court
of competent jurisdiction permitting or directing disposition thereof. Upon
final determination of such court, and if permitted by such determination, the
Custodian shall dispose of such Mortgage File, Credit File or Underwriting
Guidelines or any document included within such Mortgage File, Credit File or
Underwriting Guidelines as directed in writing by the Servicer, which shall give
a direction consistent with such court determination. Neither the Custodian nor
the Trustee shall have any obligation to monitor or appear in any such
proceeding on behalf of or in the name of the Trustee. Expenses and fees
(including, without limitation, attorney’s fees and expenses) of the Custodian
or the Trustee, as applicable, incurred as a result of such proceedings shall be
reimbursed by the Trust Fund, subject to the limitations on reimbursements in
clause (B) of the definition of Available Distribution Amount in the Pooling and
Servicing Agreement.

 

14

 

  

The provisions of this Section 4.3 shall survive the resignation or removal of
the Custodian and the termination or transfer of this Custodial Agreement.

 

Section 4.4. Standard of Care; Indemnification.

 

(a)The Seller agrees to indemnify and hold harmless the Custodian and each of
the Custodian’s parent, affiliates, subsidiaries, directors, officers, employees
and agents against any and all claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever, including reasonable attorneys’ fees and
expenses, that may be imposed on, incurred by, or asserted against it or them in
any way relating to or arising out of this Custodial Agreement or any action
taken or not taken by it or them under this Custodial Agreement or any related
document or agreement unless such claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
were imposed on, incurred by or asserted against Custodian solely as a result of
the material breach by Custodian of its obligations hereunder, which breach was
caused by negligence, bad faith, or willful misconduct on the part of the
Custodian. The foregoing indemnification shall survive the termination or
transfer of this Custodial Agreement, and the resignation or removal of the
Custodian.

 

(b)The Custodian shall indemnify and hold harmless the Seller, the Depositor and
the Trustee and each of their directors, officers, employees and agents from and
against any and all losses, liabilities, obligations, damages, penalties,
actions, judgments, suits, claims, costs, expenses (including attorneys’ fees
and related expenses), disbursements or any and all other costs and expenses of
any kind or nature whatsoever that may be incurred in connection with, or
arising out of, the Custodian’s willful misfeasance, bad faith or negligence in
the performance of its duties hereunder or by reason of its reckless disregard
for its obligations and duties hereunder, including but not limited to its
failure to produce (or provide evidence of delivery of), upon any request
hereunder, any Mortgage Note or other document or instrument comprising a
Mortgage File after the Custodian has certified that such document or instrument
was in its possession pursuant to the terms hereof. Neither the Custodian nor
any of its directors, officers, agents or employees, shall be liable for any
action taken or omitted to be taken by it or them hereunder or in connection
herewith in good faith and believed by it or them to be within the purview of
this Custodial Agreement, except as set forth above. In no event shall the
Custodian or its directors, officers, agents or employees be held liable for any
special, indirect or consequential damages resulting from any action taken or
omitted to be taken by it or any of them hereunder or in connection herewith
even if advised of the possibility of such damages. This indemnification
provided in this Section 4.4(b) shall survive the termination of this Custodial
Agreement and the resignation or removal of the Custodian hereunder.

 

15

 

  

(c)No provision of this Custodial Agreement shall require the Custodian to
expend or risk its own funds or otherwise incur financial liability (other than
expenses or liabilities otherwise required to be incurred by the express terms
of this Custodial Agreement, including but not limited to Section 4.4(b) hereof)
in the performance of its duties under this Custodial Agreement if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity is not reasonably assured to it.

 

(d)If the Seller fails to indemnify the Custodian as required in this Section
4.4, the Trust Fund shall indemnify the Custodian as required under this Section
4.4, subject to the limitation on reimbursements described in clause (B) of the
definition of Available Distribution Amount in the Pooling and Servicing
Agreement.

 

Section 4.5. Force Majeure. The Custodian will not have any liability for
failure to perform or delay in performing duties set forth herein if the failure
or delay is due to an event of force majeure. A force majeure is an event or
condition beyond the Custodian’s control, such as, without limitation, a natural
disaster, civil unrest, state of war, or act of terrorism. The Custodian will
make reasonable efforts to prevent performance delays or disruptions in the
event of such occurrences.

 

Section 4.6. Accounting. On or before March 1st of each calendar year, beginning
with March 1, 2014, unless a Form 15 suspension notice has been filed on behalf
of the Trust Fund, and in each year in which the Depositor has instructed the
Securities Administrator to file Exchange Act reports, the Custodian shall, at
its own expense, cause a firm of independent public accountants (who may also
render other services to Custodian), which is a member of the American Institute
of Certified Public Accountants, to furnish to the Depositor, the Securities
Administrator, the Seller and each Servicer a report to the effect that such
firm that attests to, and reports on, the assessment made by such asserting
party pursuant to Section 4.7 below, which report shall be made in accordance
with standards for attestation engagements issued or adopted by the Public
Company Accounting Oversight Board.

 

Section 4.7. Compliance Certification. On or before March 1st of each calendar
year, beginning with March 1, 2014, unless a Form 15 suspension notice has been
filed on behalf of the Trust Fund, and in each year in which the Depositor has
instructed the Securities Administrator to file Exchange Act reports, the
Custodian shall deliver to the Depositor, the Securities Administrator, the
Seller and each Servicer a report regarding its assessment of compliance with
the servicing criteria identified in Exhibit I attached hereto, as of and for
the period ending the end of the fiscal year ending no later than December 31 of
the year prior to the year of delivery of the report, with respect to
asset-backed security transactions taken as a whole in which the Custodian is
performing any of the servicing criteria specified in Exhibit I and that are
backed by the same asset type backing such asset-backed securities. Each such
report shall include (a) a statement of the party’s responsibility for assessing
compliance with the servicing criteria applicable to such party, (b) a statement
that such party used the criteria identified in Item 1122(d) of Regulation AB
(17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,631 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time, “Regulation AB”) (§ 229.1122(d)) to assess compliance with the
applicable servicing criteria, (c) disclosure of any material instance of
noncompliance identified by such party (which shall be without any “knowledge”
or other qualifier, in form and substance reasonably satisfactory to the
recipients thereof, and which shall include (i) the extent and scope of any
material instance of noncompliance, including any material impacts or effects as
a result of a material instance of noncompliance, that have affected payments or
expected payments on the certificates issued pursuant to the Pooling and
Servicing Agreement, (ii) whether a material instance of noncompliance involved
any certificate issued pursuant to the Pooling and Servicing Agreement, and
(iii) its plans, if any, or actions already undertaken, for remediating a
material instance of noncompliance or the impacts caused by such material
instance of noncompliance) and (d) a statement that a registered public
accounting firm has issued an attestation report on such party’s assessment of
compliance with the applicable servicing criteria, which report shall be
delivered by the Custodian as provided in this Section 4.7.

 

16

 

  

Section 4.8. Subcontracting. The Custodian has not and shall not engage any
subcontractor which is “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB.

 

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

 

Section 5.1. Capital Requirements. The Custodian represents, warrants, and
covenants that:

 

(a)The Custodian is (i) a national banking association duly organized, validly
existing and in good standing under the laws of the United States and (ii) duly
qualified and in good standing and in possession of all requisite authority,
power, licenses, permits and franchises in order to execute, deliver and comply
with its obligations under the terms of this Custodial Agreement. Nothing in
this Agreement shall be deemed to impose on the Custodian any duty to qualify to
do business in any jurisdiction, other than (i) any jurisdiction where any
Mortgage Loan is or may be held by the Custodian from time to time hereunder,
and (ii) any jurisdiction where its ownership of property or conduct of business
requires such qualification and where failure to qualify could have a material
adverse effect on the Custodian or its property or business or on the ability of
the Custodian to perform it duties hereunder;

 

(b)The execution, delivery and performance of this Custodial Agreement have been
duly authorized by all necessary corporate action and the execution and delivery
of this Custodial Agreement by the Custodian in the manner contemplated herein
and the performance of and compliance with the terms hereof by it will not (i)
violate, contravene or create a default under any applicable laws, licenses or
permits to the best of its knowledge, or (ii) violate, contravene or create a
default under any charter document or bylaw of the Custodian or, to the best of
the Custodian’s knowledge, any contract, agreement or instrument to which the
Custodian or by which any of its property may be bound and will not result in
the creation of any lien, security interest or other charge or encumbrance upon
or with respect to any of its property;

 

17

 

  

(c)The execution and delivery of this Custodial Agreement by the Custodian and
the performance of and compliance with its obligations and covenants hereunder
do not require the consent or approval of any governmental authority, or, if
such consent or approval is required, it has been obtained; and

 

(d)This Custodial Agreement, and each Certification issued hereunder, when
executed and delivered by the Custodian will constitute valid, legal and binding
obligations of the Custodian, enforceable against the Custodian in accordance
with their respective terms, except (i) as the enforcement thereof may be
limited by applicable debtor relief laws and (ii) that certain equitable
remedies may not be available regardless of whether enforcement is sought in
equity or at law.

 

(e)Unless the Custodian notifies the Trustee and the Depositor in writing not
less than thirty (30) days prior to any transfer of the Mortgage Files, such
files will be held by the Custodian, in the Custodian’s sole discretion, in the
State of Minnesota.

 

(f)The Custodian represents and warrants that the Custodian is a depository
institution or a trust company subject to supervision or examination by a
federal or state authority and has the combined capital and surplus of at least
$50 million.

 

Section 5.2. No Claims to Mortgage Loans. The Custodian, solely in its capacity
as Custodian, represents and warrants that (i) it took possession of the
Mortgage Loans on behalf of the Trustee, to the best of its knowledge, without
written notice of any adverse claim, lien, charge, encumbrance or security
interest (including without limitation, federal tax liens or liens arising under
the Employee Retirement Income Security Act of 1974, as amended), (ii) except as
permitted in this Custodial Agreement, it does not and will not, in its capacity
as Custodian, assert any claim or interest in the Mortgage Loans and will hold
such Mortgage Loans pursuant to the terms of this Custodial Agreement, and (iii)
it has not encumbered or transferred its right, title or interest as Custodian
in the Mortgage Loans other than to, or as directed by, the Trustee.
Notwithstanding any other provisions of this Custodial Agreement and without
limiting the generality of the foregoing, the Custodian shall not at any time
exercise or seek to enforce any claim, right or remedy, including any statutory
or common law rights of set-off, if any, that the Custodian may otherwise have
against all or any part of a Mortgage File, Mortgage Loan or proceeds of either.

 

ARTICLE 6.

COVENANTS

 

Section 6.1. Insurance. The Custodian will, at its own expense, maintain in full
force and effect at all times during the term of this Custodial Agreement the
following:

 

(a)fidelity insurance;

 

(b)errors and omissions insurance;

 

(c)theft of documents insurance; and

 

(d)forgery insurance.

 

18

 

  

All such insurance shall be in amounts with standard coverage and subject to
deductibles as is customary for insurance typically maintained by banking
institutions or trust companies which act as custodians. A certificate of the
respective insurer as to each such policy shall be furnished to the Trustee,
upon request.

 

Section 6.2. Storage of Mortgage Files. The Custodian will segregate and store
the Mortgage Files in secure, fire resistant storage facilities in accordance
with customary controls on access regarding the safety and security of the
Mortgage Files.

 

ARTICLE 7.

MISCELLANEOUS

 

Section 7.1 Notices. Any notice, demand or consent, required or permitted by
this Custodial Agreement shall be in writing and shall be effective and deemed
delivered only when received by the party to which it is sent. Any such notice,
demand or consent shall be deemed to have been duly given if (i) personally
delivered, (ii) mailed by registered mail, postage prepaid, (iii) delivered by
overnight courier, or (iv) transmitted via email, telegraph or facsimile, in
each instance at the address listed below, or such other address as may
hereafter be furnished by any party to the other parties in writing:

 

If to the Custodian:

 

Wells Fargo Bank, N.A.

751 Kasota Avenue

Minneapolis, MN 55414

Attention: Document Custody – Sequoia Mortgage Trust 2013-8

 

If to the Trustee:

 

Wilmington Trust, National Association

1100 North Market Street

Rodney Square North

Wilmington, DE 19890

Attention: Corporate Trust — Sequoia Mortgage Trust 2013-8

 

If the Depositor:

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 330

Mill Valley, CA 94941

 

19

 

   

If to the Seller:

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 330

Mill Valley, CA 94941

Attention: Sequoia Mortgage Trust 2013-8

 

If to the Master Servicer:

 

CitiMortgage, Inc.

4050 Regent Boulevard

Irving, TX 75063

Attention: Sequoia Mortgage Trust 2013-8

 

With a copy to:

CitiMortgage, Inc.

The Office of the General Counsel

1000 Technology Drive

O’Fallon, MO 63368

 

If to CEN:

 

Cenlar FSB

425 Phillips Boulevard

Ewing, NJ 08618

 

With a copy address to Corporate Counsel at the same address

 

If to FRB:

 

First Republic Bank

111 Pine Street

San Francisco, CA 94111

Attention: Tony Sachs

 

Section 7.2.  Entire Agreement. This Custodial Agreement contains the entire
agreement among the parties hereto with respect to the subject matter hereof,
and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof, including any prior
custodial agreements. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof, and no implied covenants or obligations shall be read into this
Custodial Agreement concerning the Custodian. This Custodial Agreement may not
be modified or amended other than by an agreement in writing signed by the
parties hereto.

 

20

 

  

Section 7.3.  Binding Nature of Agreement: Assignment. This Custodial Agreement
shall be binding upon and inure to the benefit of the Custodian and the Trustee
and their respective and permitted assigns. The Trustee may assign its interest
in any of the Mortgage Loans held under this Custodial Agreement to a successor
trustee pursuant to the Pooling and Servicing Agreement, by delivery of the
following to the Custodian: (a) written notice of such assignment identifying
the Mortgage Loans to be assigned and the assignee of such Mortgage Loans and
(b) a written agreement of such assignee to assume all obligations of the
Trustee under this Custodial Agreement with respect to such Mortgage Loans. Upon
receipt of any such written notice of assignment and written assumption of
obligations, the Custodian shall treat such assignee as the Trustee for all
purposes of this Custodial Agreement. The Custodian shall not assign, transfer,
pledge or grant a security interest in any of its rights, benefits or privileges
hereunder, nor shall the Custodian delegate or appoint any other person or
entity to perform or carry out any of its duties, responsibilities or
obligations under this Custodial Agreement, without the prior written consent of
the Trustee.

 

Section 7.4.  Governing Law. This Custodial Agreement and all questions relating
to its validity, interpretation, performance and enforcement shall be governed
by and construed, interpreted and enforced in accordance with the laws of the
State of New York notwithstanding any law, rule, regulation, or other
conflict-of-law provisions to the contrary.

 

Section 7.5.  Recordation of Agreement. To the extent permitted by applicable
law, this Custodial Agreement is subject to recordation in all appropriate
public offices for real property records in all the counties or other comparable
jurisdictions in which any or all of the properties subject to the mortgages are
situated, and in any other appropriate public recording office or elsewhere,
such recordation to be effected by the Servicer in its sole discretion.

 

Section 7.6.  Agreement for the Exclusive Benefit of Parties. This Custodial
Agreement is for the exclusive benefit of the parties hereto and their
respective successors and permitted assigns, and shall not be deemed to create
or confer any legal or equitable right, remedy or claim upon any other Person
whatsoever, except that the holders of the Mortgage Certificates and the Master
Servicer shall be third party beneficiaries of this Custodial Agreement.

 

Section 7.7  Counterparts. This Custodial Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute one and the
same instrument.

 

Section 7.8.  Indulgences: Not Waivers. Neither the failure nor any delay on the
part of a party hereto to exercise any right, remedy, power or privilege under
this Custodial Agreement shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, remedy, power or privilege preclude any other
or further exercise of the same or of any other right, remedy, power or
privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.

 

Section 7.9.  Titles Not to Affect Interpretation. The titles of sections and
subsections contained in this Custodial Agreement are for convenience only and
they neither form a part of this Custodial Agreement nor are they to be used in
the construction or interpretation hereof.

 

21

 

  

Section 7.10.  Provisions Separable. The provisions of this Custodial Agreement
are independent of and separable from each other and no provision shall be
affected or rendered invalid or unenforceable by virtue of the fact that for any
reason any other or others of them may be valid or unenforceable in whole or in
part.

 

Section 7.11.  Conflict or Inconsistency. In the event of any conflict or
inconsistency between the terms and provisions of this Custodial Agreement and
the terms and provisions of any contract, instrument or other agreement between
Custodian and any third party, the terms and provisions of this Custodial
Agreement shall control, provided, however, that in the event of any conflict or
inconsistency between the terms of this Custodial Agreement and the instructions
of the Trustee, the Trustee’s instructions shall control.

 

Section 7.12.  Waiver of Trial by Jury. The parties hereto each knowingly,
voluntarily and intentionally waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury of any dispute arising
under or relating to this Custodial Agreement or the transactions contemplated
hereby.

 

Section 7.13.  Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)submits for itself and its property in any legal action or proceeding
relating to this Custodial Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive jurisdiction of the courts of
the State of New York, the federal courts of the United States of America for
the Southern District of New York, and any appellate courts from any thereof;

 

(b)consents that any such action or proceeding may be brought in such courts
and, to the extent permitted by applicable law, waives any objection that it may
now or hereafter have to the venue of any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)agrees that the service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail, postage
prepaid, to its address set forth herein or at such other address of which the
other party shall have been notified; and

 

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

 

Section 7.14.  Non-petition. Notwithstanding anything in this Custodial
Agreement to the contrary, the Custodian, in its capacity as custodian
hereunder, shall not, prior to the date which is one year and one day after the
termination of this Custodial Agreement, with respect to the Depositor or the
Trustee, acquiesce, petition or otherwise invoke or cause the Depositor or the
Trustee (or any assignee) to invoke the process of the court or governmental
authority for the purpose of commencing or sustaining a case against the
Depositor or the Trustee under any federal or state bankruptcy, insolvency or
similar law, or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Depositor or the Trustee or any
substantial part of its property or ordering the winding up or liquidation of
the affairs of the Depositor or the Trustee.

 

22

 

  

Section 7.15  Termination. Unless terminated earlier pursuant to Section 4.1,
this Custodial Agreement shall terminate upon the earlier of (a) the repurchase
of all of the Mortgage Loans pursuant to a mortgage loan purchase agreement or
pursuant to the Pooling and Servicing Agreement, which repurchase shall be
evidenced by a notice from the Securities Administrator to the Custodian stating
that beneficial ownership of the Mortgage Loans has been transferred to their
purchaser or purchasers, (b) the Custodian’s receipt of written notice from the
Securities Administrator of the final payment or liquidation of the final
Mortgage Loan held by the Custodian under this Custodial Agreement or the
disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any such Mortgage Loan, or (c) the final payment date of the
Certificates as evidenced by a notice from the Securities Administrator to the
Custodian, a copy of which notice shall be simultaneously delivered to the
Depositor, and delivery of the Mortgage Files pursuant to the Trustee’s
instructions. Upon termination of this Custodial Agreement, the related Mortgage
Files will be released by the Custodian in accordance with the Trustee’s written
instructions.

 

[Signatures appear on the following page.]

 

23

 

  

IN WITNESS WHEREOF, the parties have entered into this Custodial Agreement as of
the date on the cover page of this Custodial Agreement.

 

  WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Trustee       By: /s/ Dorri Costello   Name: Dorri Costello   Title:
Assistant Vice President       Wells Fargo Bank, N.A., as Custodian       By:
/s/ Candy Stelflug   Name: Candy Stelflug   Title: Assistant Vice President    
  Sequoia Residential Funding, Inc.,   as Depositor       By: /s/ William J.
Moliski   Name: William J. Moliski   Title: Authorized Officer       Redwood
Residential Acquisition Corporation, as Seller       By: /s/ William J. Moliski
  Name: William J. Moliski   Title: Authorized Officer

 



Signature Page – Custodial Agreement (SEMT 2013-8)



 

 

 

EXHIBIT A

 

DELIVERY INSTRUCTIONS

 

Wells Fargo DOCUMENT CUSTODY

 

Address & Contact Name:         Wells Fargo Bank, N.A.

Attn: Private Certifications

751 Kasota Avenue

Minneapolis, MN 55414

 

Notification of Transfer: Please notify ____________ at (612)______ with the
anticipated date of the transfers and the number of loan files to be sent to
Wells Fargo Bank, N.A.

 

Shipping instructions:

·Documents placed in a pocket file folder (legal size)

·Labels, affixed to the upper right hand corner of the legal-size pocket file
folder, including Issuer Name, Previous Loan # (if any), Borrower Name, Loan #

·Loan files placed in sequential, numerical loan number order inside archive
boxes

·A packing list, consisting of a list of the loans and the box number, must be
included in each box

·Each box must be marked on the outside to identify its contents as follows:
Investor/Seller/Funding Date/Box 1 of __ , Ln # 100000–100200

 

A-1

 

 

EXHIBIT B

 

DATA FORMAT

 

Each column must contain the column header indicated in the new CSV Field Header
name column on the attached grid.

 

Each column is separated by a comma; if data in a column contains valid commas,
that data is surrounded by double quotes; so the file is comma delimited and
double quote text qualified. Double quotes are only required when the data
contains commas that do not indicate a new column.

 

Dates are required to be formatted as follows: MM/DD/YYYY

 

All data should be formatted as Text. The TYPE referred to below is a listing of
what the field type on the collateral tracking system is. This is to assist in
identifying what data is importable to a specific field and what is not. For
example a value of ‘Monday’ would not be importable to the Rate field as Rate is
a numeric field and the value of ‘Monday’ is text characters.

 

Char and Varchar = Any text up to the length specified, can be any combo of
letters numbers that fit within the maximum field length

 

Numeric = Only numbers. Precision is found under formatting. For example 3.3 =
123.123, 6.2 = 123456.12

 

Small int = A number between 0 and 32,000

 

Tiny Int = 0 or 1 (0 = unchecked, 1 = checked).

 

Integer = Numeric without decimals.

 

*Required

Field Header Name   Type   Formatting   Max Length   Description COLL_KEY*  
Char(20)       20   Collateral Id ALT_ID   Char(20)       20   Alternate id
BORROWER*   Varchar(60)       60   Borrower 1 Last Name CASENUM   Char(20)      
20   Case Number CLOSED   Small Date   MM/DD/YYYY   10   Closed Date FIRSTDUE  
Small Date   MM/DD/YYYY   10   First Due Date MATURITY*   Small Date  
MM/DD/YYYY   10   Maturity Date RATE*   Numeric   3.6   9   Rate LNAMOUNT*  
Numeric   12.2   14   Original Loan Amount PI   Numeric   6.2   8   Payment &
Interest STATE*   Char(2)       2   State CITY*   Varchar(60)       60   City
ZIP*   Varchar(10)       10   Zip Code ADDRESS*   Varchar(60)       60   Address
ARMADJ*   Small Date   MM/DD/YYYY   10   ARM Adjust Date ARMCONV   Char(1)      
1   ARM Convertability ARMROUND   Numeric   3.6   9   ARM Round ARMACAP*  
Numeric   3.6   9   ARM Annual Cap ARMLCAP*   Numeric   3.6   9   ARM Life Cap
ARMMARGIN*   Numeric   3.6   9   ARM Margin ARMFLOOR   Numeric   3.6   9   ARM
Floor ARMINDEX   Varchar(10)       10   ARM Index Source ARMIDXRATE   Numeric  
3.6   9   ARM Index Rate

 

B-1

 

 

Field Header Name   Type   Formatting   Max Length   Description ARMLOOKBAK  
Small Int   1   5   ARM Look back MERSMIN*   Char(18)       18   Mers Min Number
MERSFLAG*   TinyInt   1   1   MERS Flag (1=Checked 0 = Unchecked) BOOKPAGE  
Char(10)       10   Instrument Book and Page number CTRLNUM   Varchar(7)       7
  Control Number INSTRUMENT   Varchar(20)       20   Instrument Number RECORDED
  Small Date   MM/DD/YYYY   10   Recorded Date CURR_UPB   Numeric   12.2   14  
Current Unpaid Principal Balance INVEST_KEY   Char(20)       20   Investor Id
ISMOM   TinyInt   1   1   MOM Flag (1 = Checked 0 = Unchecked) TRUSTNUM  
VarChar(40)       40   Trust Number UDF_CHAR1*   Varchar(40)       40   User
Defined Character Field 1 (co-op) UDF_CHAR2   Varchar(40)       40   User
Defined Character Field 2 UDF_DATE1   Small Date   MM/DD/YYYY   10   User
Defined Date Field 1 UDF_DATE2   Small Date   MM/DD/YYYY   10   User Defined
Date Field 2 UDF_DOL1   Numeric   12.2   14   User Defined Dollar Field 1
UDF_DOL2   Numeric   12.2   14   User Defined Dollar Field 2 UDF_PCT1   Numeric
  4.6   10   User Defined Percentage Field 1 UDF_PCT2   Numeric   4.6   10  
User Defined Percentage Field 2 UDF_INT1   Integer   7   7   User Defined
Integer Field 1 UDF_INT2   Integer   7   7   User Defined Integer Field 2 VINNUM
  Varchar(20)       20   Vehicle Identification Number MAKE   Varchar(10)      
10   Vehicle Make MODEL   Varchar(10)       10   Vehicle Model YEAR   Varchar(4)
      4   Vehicle Year ASSTDESC   Varchar(25)       25   Description Of The
Asset LTV   Numeric   3.1   4   Loan To Value Ratio TERM   Varchar(3)       3  
Loan or Lease Term Address2   Varchar(30)       30   Address 2 BORR1FIRST*  
Varchar(30)       30   Borrower 1 First name BORR1MID   Varchar(30)       30  
Borrower 1 Middle Name BORR2FIRST   Varchar(30)       30   Borrower 2 First Name
BORR2MID   Varchar(30)       30   Borrower 2 Middle Name BORR2LAST   Varchar(60)
      60   Borrower 2 Last Name ARMCEIL   Numeric   2.3   5   ARM Ceiling COUNTY
  Varchar       40   County RATECHGFRQ   Small Int       5   Rate Change
Frequency – In months BALLOONFLG   TinyInt       1   Balloon Flag (1 = Checked 0
= Unchecked) BALLOONTRM   Small Int       5   Balloon Term – In months IO_FLAG  
TinyInt       1  

Interest Only Flag

(1 = Checked 0 = Unchecked)

IO_TERM   Small Int       5   Interest Only Term – In months ARMPFLRINI  
Numeric   3.6   9   Initial Periodic Rate Floor ARMPCAPINI   Numeric   3.6   9  
Initial Periodic Rate Cap ARMPFLOOR   Numeric   3.6   9   Periodic Rate Floor
ROUND_METH   TinyInt       1  

Arm Loan Rounding Method

( 0=Round Nearest, 1=Round Up, 2=Round Down, 3=None )

INTAMOUNT   Numeric   12.2   14   Interest Amount FUNDDATE   Small Date  
MM/DD/YYYY   10   Funding Date

 

B-2

 

 

Field Header Name   Type   Formatting   Max Length   Description NEGAMFLAG  
TinyInt       1  

Negative Amortization Flag

(1 = Checked 0 = Unchecked)

NEGAMCAP   Numeric   3.6   9   Negative Amortization Cap PAYCAP   Numeric   12.2
  14   Payment Cap Amount PREPAYTERM   Small Int       5   Prepayment Term
PPP_FLAG   TinyInt       1  

Prepayment Penalty Flag

(1 = Checked 0 = Unchecked)

PPP_DESCR   Varchar(254)       254   Prepayment Penalty Description PPP_PCT  
Numeric   3.6   9   Prepayment Penalty Percent SERVICER_LOAN_ID   Varchar(20)  
    20   Servicer Loan Number ADDITIONAL_LOAN_ID   Varchar(20)       20  
Additional Loan Number

 

B-3

 

 

EXHIBIT C

 

AUTHORIZED REPRESENTATIVES CERTIFICATION

 

TO: Wells Fargo Bank Document Custody

 

Reference is hereby made to the Custodial Agreement, dated as of June 1, 2013,
between Wilmington Trust, National Association, as Trustee, Redwood Residential
Acquisition Corporation, as Seller, Sequoia Residential Funding, Inc., as
Depositor, and Wells Fargo Bank, N.A., as Custodian (the “Custodial Agreement”).

 

Effective ________________ (date), the undersigned, a duly authorized
representative of [_________], as [Servicer/Originator][Wilmington Trust,
National Association, as Trustee][Sequoia Residential Funding, Inc., as
Depositor][Wells Fargo Bank, N.A., as Master Servicer], hereby designates each
of the persons whose names, titles, and signatures appear below as an Authorized
Representative under the Custodial Agreement. This authorization will remain in
place until such time as it is revoked, amended or supplemented in writing, by
an officer of the Trustee or the Servicer.

 

Capitalized terms not defined herein shall have the meaning ascribed to them in
the Custodial Agreement.

 

Name   Title   Specimen Signature                                              
                                                                               
                       

The above named company agrees to immediately notify Wells Fargo Bank, N.A., or
its successors or assigns (“Wells Fargo”), should any person named hereunder
become ineligible as an Authorized Representative and shall indemnify Wells
Fargo and hold it harmless from and against any actions and/or suits whether
groundless or otherwise and from and against any losses, damages, costs,
charges, counsel fees, payments, expenses and liabilities (“Losses”) arising
directly out of any action as an Authorized Representative under the Custodial
Agreement of any person named in this list, except for liability arising out of
Wells Fargo’s negligence, wilful misconduct or bad faith. These indemnity
provisions shall survive the termination or assignment of the pools or loans.

 

C-1

 

 

IN WITNESS WHEREOF, the undersigned has executed this certificate for and on
behalf of [_________], as [Servicer/Originator][Wilmington Trust, National
Association, as Trustee][Sequoia Residential Funding, Inc., as Depositor][Wells
Fargo Bank, N.A., as Master Servicer], this __ day of ______________, ___.

 

By (signature):    

 

Name:  

Title:    

Phone #:     Fax #:    

 

This form must be signed by an officer of the company. The officer needs to be
someone other than those individuals who are being added as authorized signers.

 

ACKNOWLEDGEMENT:

(Individual)

 

State of    }ss.

 

County of    }ss.

 

This instrument was acknowledged before me on ______________________________
(date) by  __________________

________________________________________________________________________________________________

 

    (Seal) (Signature of notarial officer)

  My Commission Expires:    

 

C-2

 

 

EXHIBIT D-1

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE TRUSTEE

 

See Attached

 

D-1-1

 

 

EXHIBIT D-2

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE DEPOSITOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

D-2-1

 

 

EXHIBIT D-3

 

INITIAL AUTHORIZED REPRESENTATIVES OF [_______],

AS [ORIGINATOR][AND][SERVICER]

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

D-3-1

 

 

EXHIBIT D-4

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE MASTER SERVICER

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

D-4-1

 

 

EXHIBIT E

 

Wells Fargo Bank, N.A.

SCHEDULE OF FEES FOR CUSTODY SERVICES

 

All fees described below to be paid as set forth in the Custodial Agreement,
except as described under “Shipping.”

 

Transaction Charges:1

 

Annual Safekeeping Fee:

Per Mortgage File held at end of month

 

Final/trailing Documents – Rejected Trailing/Final Documents

Includes filing of documents in the Mortgage File,

Per occurrence

 

Release Requests/Rejected Release Requests

Standard Release

-48 hour turnaround time, excludes shipping expense

-Requests returned for Mortgage Files not in custody or improperly prepared

Requests for Release

 

Rush Release Requests

24 hour turnaround time, excludes shipping expense

 

Shipping

The Servicer shall be required to pay shipping expenses for any Mortgage File if
there has been a breach of any representation or warranty made with respect to
the related Mortgage Loan in the servicing agreement resulting in the repurchase
of such Mortgage Loan by the Servicer. In all other cases where any Mortgage
Files are required to be shipped to any party, the Depositor shall pay the
related shipping expenses; provided, however, that if the Depositor fails to pay
such expenses within 45 days of invoicing from the Custodian, such expenses
shall be paid by the Trust Fund, subject to the limitations on reimbursements in
clause (B) of the definition of Available Distribution Amount in the Pooling and
Servicing Agreement.

 

File Reinstatements/Rejected File Reinstate

Reinstatements that cannot be accepted because the file is incomplete

 

Trust Receipts/ Certifications /Bailee Letters

Issuance of bailee letters, trust receipts, if applicable. Per receipt/letter

 

File Pull Fee

Per file includes research, etc.

 

Labeling of files

Includes the preparation and application of labels to files

 

Endorsement and Assignment Stamping

Per endorsement or assignment

 

Copies of Documents

Pull fee per file

Per single sided copy

Costs of special projects requiring copies of more than 5% of the Mortgage Files
shall be negotiated with and paid by the requesting party.

 

Interfiling fee

Includes placing loan files or documents in loan number order. Per file or
document.

 

File Folders Includes placing documents not received in manila folder

 

 

 

1 Fee amount to be provided to the Master Servicer by the Custodian

 

E-1

 

 

EXHIBIT F

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To: Wells Fargo Bank, N.A. Date:  _______________   751 Kasota Avenue    
Minneapolis, MN 55414     Attn: WFDC Release Department  

 

Re:Custodial Agreement, dated as of June 1, 2013, among Wilmington Trust,
National Association, as Trustee, Redwood Residential Acquisition Corporation,
as Seller, Sequoia Residential Funding, Inc., as Depositor, and Wells Fargo
Bank, N.A., as Custodian (the “Custodial Agreement”)

 

In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian's [Mortgage File][Credit
File][Underwriting Guidelines] for the Mortgage Loan described below, for the
reason indicated.

 

Mortgage Loan Number:  _________________________________   Investor Number:
 _______________       Mortgagor Name, Address & Zip Code: ____________   Pool
Number:  __________________

 

Reason for Requesting Documents (check one):

 

_______ 1. Mortgage Paid in Full

 

_______ 2. Foreclosure

 

_______ 3. Substitution

 

_______ 4. Other Liquidation

 

_______ 5.
Non-liquidation                                                           Reason:__________________

 

_______     PDF copy of the Credit File (Trustee Only)

 

_______     PDF copy of the Underwriting Guidelines (Trustee Only)

 

By:____________________________________________

(Authorized Signature)

 

Printed Name ___________________________________

 

[Servicer][Master Servicer][Trustee] Name:________ __________

 

Ship To Address: ___________________________

 

_______ _____________________

 

Phone:         _______ _____________________

 

F-1

 

 

Custodian

 

Please acknowledge the execution of the above request by your signature and date
below:

 

    Date   Signature               Documents returned to Custodian:            
      Date   Custodian      

 

F-2

 

 

EXHIBIT G

 

FORM OF CERTIFICATION

 

DATE

 

Wilmington Trust, National Association

1100 North Market Street

Rodney Square North

Wilmington, DE 19890

Attention: Corporate Trust — Sequoia Mortgage Trust 2013-8

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 330

Mill Valley, CA 94941

Attention:  Sequoia Mortgage Trust 2013-8

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 330

Mill Valley, CA 94941

Attention:  Sequoia Mortgage Trust 2013-8

 

Re:Custodial Agreement, dated as of June 1, 2013, among Wilmington Trust,
National Association, as Trustee, Redwood Residential Acquisition Corporation,
as Seller, Sequoia Residential Funding, Inc., as Depositor, and Wells Fargo
Bank, N.A., as Custodian (the “Custodial Agreement”)

 

Ladies and Gentlemen:

 

In accordance with the provisions of Section 3.2(a) of the above referenced
Custodial Agreement, the undersigned, as the Custodian, hereby certifies that,
except as noted on the attached Exception Report, it has reviewed each Mortgage
Loan listed in the Mortgage Loan Schedule and has determined that (i) all
documents required to be delivered to it pursuant to the Custodial Agreement are
in its possession; and, (ii) such documents have been reviewed by it and appear
regular on their face and related to such Mortgage Loan. All capitalized terms
used but not defined herein shall have the meanings set forth in the Custodial
Agreement.

 

The Custodian makes no representations as to, and shall not be responsible to
verify, (I) the validity, legality, enforceability, perfectibility, due
authorization, recordability, sufficiency, or genuineness of any of the
documents contained in each Mortgage File or (ii) the collectability,
insurability, effectiveness or suitability of any such Mortgage Loan.

 

  Wells Fargo Bank, N.A., as Custodian       By:           Name:          
Title:  

 

G-1

 

 

EXHIBIT H

 

FORM OF TRANSMITTAL LETTER
 

[Custodian Letterhead]

 

[ Date]

 

[Purchaser]

[Insert street address]

________________

________________

 

Re:___________________________

 

Ladies and Gentlemen:

Attached please find those Mortgage Loans listed separately on the attached
schedule, which Mortgage Loans are owned by the Trustee and are being delivered
to you for purchase.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in that certain Custodial Agreement, dated as of June 1, 2013, among
Wilmington Trust, National Association, as Trustee, Redwood Residential
Acquisition Corporation, as Seller, Sequoia Residential Funding, Inc., as
Depositor, and Wells Fargo Bank, N.A., as Custodian.

 

Each of the Mortgage Loans is owned by the Trustee. Such ownership interest
shall be released only upon remittance of $_____________ representing the full
amount of the purchase price of such Mortgage Loans (the “Payoff Amount”) by
wire transfer of immediately available funds to the following account:

 

WIRE TRANSFER INSTRUCTIONS:

[to be provided by Securities Administrator]

 

Pending the purchase of each Mortgage Loan and until the Payoff Amount is
received, the aforesaid ownership interest therein will remain in full force and
effect, and you shall hold possession of the Mortgage Loans and the
documentation evidencing same as custodian, agent and bailee for and on behalf
of the Trustee. In the event that any Mortgage Loan is unacceptable for
purchase, promptly return the rejected item directly to the Custodian at its
address set forth below. The Mortgage Loans must be so returned or Payoff Amount
remitted in full no later than 30 days from the date hereof. If you are unable
to comply with the above instructions, please so advise the undersigned
Custodian immediately.

 

H-1

 

 

NOTE: BY ACCEPTING THE MORTGAGE LOANS DELIVERED TO YOU WITH THIS LETTER, YOU
CONSENT TO BE THE CUSTODIAN, AGENT AND BAILEE FOR THE OWNER ON THE TERMS
DESCRIBED IN THIS LETTER. THE CUSTODIAN REQUESTS THAT YOU ACKNOWLEDGE RECEIPT OF
THE ENCLOSED MORTGAGE LOANS AND THIS LETTER BY SIGNING AND RETURNING THE
ENCLOSED COPY OF THIS LETTER TO THE CUSTODIAN; HOWEVER, YOUR FAILURE TO DO SO
DOES NOT NULLIFY SUCH CONSENT.

 

  Very truly yours,       Wells Fargo Bank, N.A.,   as Custodian       By:    
Name:   Title:   Address:

 

ACKNOWLEDGED AND AGREED:       Authorized Signature:       [Purchaser]       By:
  Name:   Title:   Address:  

 

H-2

 

 

EXHIBIT I

 

FORM OF CERTIFICATION REGARDING SERVICING CRITERIA TO BE
ADDRESSED IN REPORT ON ASSESSMENT OF COMPLIANCE

 

The assessment of compliance to be delivered by the Custodian shall address, at
a minimum, the criteria identified below with an "X" as Servicing Criteria
applicable to the Custodian:

 

Regulation

AB

Reference

  Servicing Criteria   Custodian     General Servicing Considerations    
1122(d)(1)(i)   Policies and procedures are instituted to monitor any
performance or other triggers and events of default in accordance with the
transaction agreements.   N/A 1122(d)(1)(ii)   If any material servicing
activities are outsourced to third parties, policies and procedures are
instituted to monitor the third party’s performance and compliance with such
servicing activities.   N/A 1122(d)(1)(iii)   Any requirements in the
transaction agreements to maintain a back-up servicer for the pool assets are
maintained.   N/A 1122(d)(1)(iv)   A fidelity bond and errors and omissions
policy is in effect on the party participating in the servicing function
throughout the reporting period in the amount of coverage required by and
otherwise in accordance with the terms of the transaction agreements.   N/A    
Cash Collection and Administration     1122(d)(2)(i)   Payments on pool assets
are deposited into the appropriate bank collection accounts and related bank
clearing accounts no more than two business days following receipt, or such
other number of days specified in the transaction agreements.   N/A
1122(d)(2)(ii)   Disbursements made via wire transfer on behalf of an obligor or
to an investor are made only by authorized personnel.   N/A 1122(d)(2)(iii)  
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   N/A
1122(d)(2)(iv)   The related accounts for the transaction, such as cash reserve
accounts or accounts established as a form of over collateralization, are
separately maintained (e.g., with respect to commingling of cash) as set forth
in the transaction agreements.   N/A 1122(d)(2)(v)   Each collection account is
maintained at a federally insured depository institution as set forth in the
transaction agreements. For purposes of this criterion, “federally insured
depository institution” with respect to a foreign financial institution means a
foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of
the Securities Exchange Act.   N/A

  

I-1

 



 

1122(d)(2)(vi)   Unissued checks are safeguarded so as to prevent unauthorized
access.   N/A 1122(d)(2)(vii)   Reconciliations are prepared on a monthly basis
for all asset-backed securities related bank accounts, including collection
accounts and related bank clearing accounts. These reconciliations are (A)
mathematically accurate; (B) prepared within 30 calendar days after the bank
statement cutoff date, or such other number of days specified in the transaction
agreements; (C) reviewed and approved by someone other than the person who
prepared the reconciliation; and (D) contain explanations for reconciling items.
These reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.   N/A     Investor Remittances and Reporting     1122(d)(3)(i)  
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.   N/A 1122(d)(3)(ii)   Amounts due to investors
are allocated and remitted in accordance with timeframes, distribution priority
and other terms set forth in the transaction agreements.   N/A 1122(d)(3)(iii)  
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.   N/A 1122(d)(3)(iv)   Amounts remitted to investors per
the investor reports agree with cancelled checks, or other form of payment, or
custodial bank statements.   N/A     Pool Asset Administration     1122(d)(4)(i)
  Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.   X 1122(d)(4)(ii)  
Pool assets  and related documents are safeguarded as required by the
transaction agreements   X 1122(d)(4)(iii)   Any additions, removals or
substitutions to the asset pool are made, reviewed and approved in accordance
with any conditions or requirements in the transaction agreements.   N/A

 

I-2

 

 

 

1122(d)(4)(iv)   Payments on pool assets, including any payoffs, made in
accordance with the related pool asset documents are posted to the Servicer’s
obligor records maintained no more than two business days after receipt, or such
other number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
pool asset documents.               N/A                       1122(d)(4)(v)  
The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.               N/A
                      1122(d)(4)(vi)   Changes with respect to the terms or
status of an obligor's pool assets (e.g., loan modifications or re-agings) are
made, reviewed and approved by authorized personnel in accordance with the
transaction agreements and related pool asset documents.               N/A      
                1122(d)(4)(vii)   Loss mitigation or recovery actions (e.g.,
forbearance plans, modifications and deeds in lieu of foreclosure, foreclosures
and repossessions, as applicable) are initiated, conducted and concluded in
accordance with the timeframes or other requirements established by the
transaction agreements.               N/A                       1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).               N/A                       1122(d)(4)(ix)  
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.               N/A
                      1122(d)(4)(x)   Regarding any funds held in trust for an
obligor (such as escrow accounts): (A) such funds are analyzed, in accordance
with the obligor’s pool asset documents, on at least an annual basis, or such
other period specified in the transaction agreements; (B) interest on such funds
is paid, or credited, to obligors in accordance with applicable pool asset
documents and state laws; and (C) such funds are returned to the obligor within
30 calendar days of full repayment of the related pool assets, or such other
number of days specified in the transaction agreements.               N/A      
                1122(d)(4)(xi)   Payments made on behalf of an obligor (such as
tax or insurance payments) are made on or before the related penalty or
expiration dates, as indicated on the appropriate bills or notices for such
payments, provided that such support has been received by the servicer at least
30 calendar days prior to these dates, or such other number of days specified in
the transaction agreements.               N/A                      
1122(d)(4)(xii)   Any late payment penalties in connection with any payment to
be made on behalf of an obligor are paid from the Servicer’s funds and not
charged to the obligor, unless the late payment was due to the obligor’s error
or omission.               N/A

 

I-3

 

 

1122(d)(4)(xiii)   Disbursements made on behalf of an obligor are posted within
two business days to the obligor’s records maintained by the servicer, or such
other number of days specified in the transaction agreements.               N/A
                      1122(d)(4)(xiv)   Delinquencies, charge-offs and
uncollectible accounts are recognized and recorded in accordance with the
transaction agreements.               N/A                       1122(d)(4)(xv)  
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.               N/A

 

I-4

 

 

EXHIBIT J

 

FORM OF CREDIT FILE CERTIFICATION

 

DATE

 

Wilmington Trust, National Association

1100 North Market Street

Rodney Square North

Wilmington, DE 19890

Attention: Corporate Trust — Sequoia Mortgage Trust 2013-8

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 330

Mill Valley, CA 94941

Attention:  Sequoia Mortgage Trust 2013-8

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 330

Mill Valley, CA 94941

Attention:  Sequoia Mortgage Trust 2013-8

 

Re:Custodial Agreement, dated as of June 1, 2013, among Wilmington Trust,
National Association, as Trustee, Redwood Residential Acquisition Corporation,
as Seller, Sequoia Residential Funding, Inc., as Depositor, and Wells Fargo
Bank, N.A., as Custodian (the “Custodial Agreement”)

 

Ladies and Gentlemen:

 

In accordance with the provisions of Section 3A.3 of the above referenced
Custodial Agreement, the undersigned, as the Custodian, hereby certifies that,
except as noted on the attached Exception Report, it has confirmed the presence
of each Required Credit File Document listed in the Data Tape and has determined
that (i) the Required Credit File Documents required to be delivered to it
pursuant to the Custodial Agreement are in its possession; and, (ii) such
Required Credit File Documents have been received by it and appear regular on
their face. All capitalized terms used but not defined herein shall have the
meanings set forth in the Custodial Agreement.

 

The Custodian makes no representations as to, and shall not be responsible to
verify, (I) the validity, legality, enforceability, perfectibility, due
authorization, recordability, sufficiency, or genuineness of any of the Credit
Files or (ii) the collectability, insurability, effectiveness or suitability of
any such Credit File.

 

  Wells Fargo Bank, N.A., as Custodian         By:     Name:     Title:  

 

J-1

 

 

EXHIBIT K

 

LIST OF ORIGINATORS AND MORTGAGE LOAN

PURCHASE AGREEMENTS

 

1.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2012,
between Redwood Residential Acquisition Corporation (“RRAC”) and 1st Security
Bank of Washington, as modified by the related Acknowledgement.

 

2.Flow Mortgage Loan Purchase and Sale Agreement, dated as of July 1, 2012,
between RRAC and Academy Mortgage Corporation, as modified by the related
Acknowledgement.

 

3.Flow Mortgage Loan Purchase and Sale Agreement, dated as of June 1, 2012,
between RRAC and Amegy Mortgage Company, L.L.C., as modified by the related
Acknowledgement.

 

4.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and American Pacific Mortgage Corporation, as modified by the
related Acknowledgement.

 

5.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2012,
between RRAC and Banner Bank, as modified by the related Acknowledgement.

 

6.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2012,
between RRAC and Bay Equity, LLC, as modified by the related Acknowledgement.

 

7.Flow Mortgage Loan Purchase and Sale Agreement, dated as of September 1, 2011,
between RRAC and Benchmark Bank, as modified by the related Acknowledgement.

 

8.Flow Mortgage Loan Purchase and Sale Agreement, dated as of April 1, 2012,
between RRAC and Boston Private Bank & Trust Company, as modified by the related
Acknowledgement.

 

9.Flow Mortgage Loan Purchase and Sale Agreement dated as of March 1, 2012,
between RRAC and Capital Bank, N.A., as modified by the related Acknowledgement.

 

10.Flow Mortgage Loan Purchase and Sale Agreement, dated as of November 1, 2011,
between RRAC and Castle & Cooke Mortgage, LLC, as modified by the related
Acknowledgement.

 

11.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and Cherry Creek Mortgage Co., Inc., as modified by the related
Acknowledgement.

 

12.Flow Mortgage Loan Purchase and Sale Agreement, dated as of June 1, 2012,
between RRAC and Cobalt Mortgage, Inc., as modified by the related
Acknowledgement.

 

13.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Cole Taylor Bank, as modified by the related Acknowledgement.

 

14.Flow Mortgage Loan Purchase and Sale Agreement, dated as of February 1, 2012,
between RRAC and Colonial Savings, F.A., as modified by the related
Acknowledgement.

 

15.Flow Mortgage Loan Purchase and Sale Agreement, dated as of September 1,
2011, between RRAC and Cornerstone Home Lending, Inc., f/k/a Cornerstone
Mortgage Company, as modified by the related Acknowledgement.

 

K-1

 

 

16.Flow Mortgage Loan Purchase and Sale Agreement, dated as of July 1, 2012,
between RRAC and DHI Mortgage Company, Ltd., as modified by the related
Acknowledgement.

 

17.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and Embrace Home Loans, Inc., as modified by the related
Acknowledgement

 

18.Flow Mortgage Loan Purchase and Sale Agreement, dated as of April 1, 2012,
between RRAC and Evergreen Moneysource Mortgage Company dba Evergreen Home
Loans, as modified by the related Acknowledgement.

 

19.Flow Mortgage Loan Purchase and Sale Agreement, dated as of February 1, 2012,
between RRAC and Fairway Independent Mortgage Corporation, as modified by the
related Acknowledgement.

 

20.Flow Mortgage Loan Purchase and Sale Agreement, dated as of March 1, 2012,
between RRAC and Fidelity Bank dba Fidelity Bank Mortgage, as modified by the
related Acknowledgement.

 

21.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011
between RRAC and First Choice Loan Services, Inc., as modified by the related
Acknowledgement.

 

22.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2012,
between RRAC and First Heritage Mortgage, LLC, as modified by the related
Acknowledgement.

 

23.Flow Mortgage Loan Purchase and Sale Agreement dated as of August 1, 2012,
between RRAC and First National Bank of Omaha, as modified by the related
Acknowledgement.

 

24.Flow Mortgage Loan Purchase and Sale Agreement, dated as of July 1, 2012,
between RRAC and FirstBank, as modified by the related Acknowledgement.

 

25.Flow Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2010,
between RRAC and First Republic Bank, as modified by the related
Acknowledgement.

 

26.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 23, 2011,
between RRAC and Flagstar Capital Markets Corporation, as modified by the
related Acknowledgement.

 

27.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Franklin American Mortgage Company, as modified by the related
Acknowledgement.

 

28.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Fremont Bank, as modified by the related Acknowledgement.

 

29.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and Fulton Bank, National Association, as modified by the related
Acknowledgement.

 

30.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2012,
between RRAC and George Mason Mortgage, LLC, as modified by the related
Acknowledgement.

 

31.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and GuardHill Financial Corporation, as modified by the related
Acknowledgement.

 

32.Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 1, 2012,
between RRAC and Guild Mortgage Company, as modified by the related
Acknowledgement.

 

33.Flow Mortgage Loan Purchase and Sale Agreement dated as of January 1, 2013,
between RRAC and Heritage Bank of the South, as modified by the related
Acknowledgement.

 

K-2

 

 

34.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 1, 2012,
between RRAC and Leader Bank, N.A., as modified by the related Acknowledgement.

 

35.Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 1, 2012,
between RRAC and MegaStar Financial Corporation, as modified by the related
Acknowledgement.

 

36.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2012,
between RRAC and Michigan Mutual, Incorporated, as modified by the related
Acknowledgement.

 

37.Flow Mortgage Loan Purchase and Sale Agreement dated as of February 1, 2012,
between RRAC and Monarch Bank, as modified by the related Acknowledgment.

 

38.Flow Mortgage Loan Purchase and Sale Agreement, dated as of June 1, 2012,
between RRAC and Mortgage Master, Inc., as modified by the related
Acknowledgement.

 

39.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2012,
between RRAC and Mutual of Omaha Bank, as modified by the related
Acknowledgement.

 

40.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 1, 2012,
between RRAC and Paramount Equity Mortgage, as modified by the related
Acknowledgement.

 

41.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2012,
between RRAC and Perl Mortgage, Incorporated, as modified by the related
Acknowledgement.

 

42.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and Plaza Home Mortgage, Incorporated, as modified by the related
Acknowledgement.

 

43.Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 1, 2013,
between RRAC and Potomac Mortgage Group, Inc., as modified by the related
Acknowledgement.

 

44.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 1, 2012,
between RRAC and Primary Residential Mortgage, Inc., as modified by the related
Acknowledgement.

 

45.Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 30, 2011,
between RRAC and PrimeLending, a PlainsCapital Company, as modified by the
related Acknowledgement.

 

46.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 1, 2011,
between RRAC and Prospect Mortgage, LLC, as modified by the related
Acknowledgement.

 

47.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and Provident Savings Bank, as modified by the related
Acknowledgement.

 

48.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2012,
between RRAC and Renasant Bank, as modified by the related Acknowledgement.

 

49.Flow Mortgage Loan Purchase and Sale Agreement, dated as of November 1, 2012,
between RRAC and Residential Finance Corporation, as modified by the related
Acknowledgement.

 

50.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2012,
between RRAC and RMR Financial, LLC, as modified by the related Acknowledgement.

 

51.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 1, 2012,
between RRAC and Sandy Spring Bank, as modified by the related Acknowledgement.

 

K-3

 

 

52.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 1, 2012,
between RRAC and SCBT, as modified by the related Acknowledgement.

 

53.Flow Mortgage Loan Purchase and Sale Agreement, dated as of April 1, 2012,
between RRAC and Shea Mortgage Inc., as modified by the related Acknowledgement.

 

54.Flow Mortgage Loan Purchase and Sale Agreement, dated as of November 1, 2012,
between RRAC and Shelter Mortgage Company, LLC, as modified by the related
Acknowledgement.

 

55.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Simonich Corporation, dba BOC Mortgage, as modified by the
related Acknowledgement.

 

56.Flow Mortgage Loan Purchase and Sale Agreement, dated as of March 1, 2011,
between RRAC and Sterling Savings Bank, as modified by the related
Acknowledgement.

 

57.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and Stifel Bank and Trust, as modified by the related
Acknowledgement.

 

58.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2012,
between RRAC and Everett Financial, Inc. DBA Supreme Lending, as modified by the
related Acknowledgement.

 

59.Flow Mortgage Loan Purchase and Sale Agreement, dated as of February 1, 2013,
between RRAC and Susquehanna Bank, as modified by the related Acknowledgement.

 

60.Flow Mortgage Loan Purchase and Sale Agreement, dated as of July 1, 2012,
between RRAC and The Lending Partners, LLC, as modified by the related
Acknowledgement.

 

61.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2012,
between RRAC and Total Mortgage Services, LLC, as modified by the related
Acknowledgement.

 

62.Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 1, 2012,
between RRAC and Umpqua Bank, as modified by the related Acknowledgement.

 

63.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and United Shore Financial Services, LLC, as successor in interest
to Shore Financial Services, Inc., as modified by the related Acknowledgement.

 

64.Flow Mortgage Loan Purchase and Sale Agreement dated as of December 1, 2011,
between RRAC and Universal American Mortgage Company, LLC, as modified by the
related Acknowledgement.

 

65.Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 1, 2013,
between RRAC and W.R. Starkey Mortgage, LLP, as modified by the related
Acknowledgement.

 

66.Flow Mortgage Loan Purchase and Sale Agreement, dated as of July 1, 2012,
between RRAC and Mortgage Access Corp. DBA Weichert Financial Services, as
modified by the related Acknowledgement.

 

67.Flow Mortgage Loan Purchase and Sale Agreement, dated as of June 1, 2011,
between RRAC and Wintrust Mortgage, a division of Barrington Bank and Trust
Company, N.A., as modified by the related Acknowledgement.

 

68.Flow Mortgage Loan Purchase and Sale Agreement, dated as of July 1, 2012,
between RRAC and WJ Bradley Mortgage Capital LLC, as modified by the related
Acknowledgement.

 

K-4

 

 

EXHIBIT L

 

LIST OF SERVICERS AND SERVICING AGREEMENTS

 

1.Flow Mortgage Loan Servicing Agreement, dated as of August 1, 2011, between
Redwood Residential Acquisition Corporation (“RRAC”) and Cenlar FSB, as amended
by Amendment No. 1 to the Flow Mortgage Loan Servicing Agreement, dated November
3, 2011, and as modified by the related Acknowledgement.

 

2.Flow Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2010,
between RRAC and First Republic Bank, as modified by the related
Acknowledgement.

 

L-1

 

 

Annex 1

 

DOCUMENT TYPES AND EXCEPTION CODES

 

DOCUMENT TYPES

 

Track Item Type   Doc Type COLLATERAL
ITEM     1003   Residential Loan Application 1008   Underwriting and Transmittal
Summary 1994   1994 CHCH SECTY 1995   1995 CHCH SECTY 1996   1996 CHCH SECTY
1997   1997 CHCH SECTY 711A   GNMA 11711A 711B   GNMA 11711B AAL1   ASSN/ASSN
LEAS1 AAL2   ASSN/ASSN LEAS2 ACC1   ASUM CO. UCC1 ACC3   ASUM-AMD/TRM CO ACCA  
ACCT CTRL AGREE ACCP   ACCEPT & ASSUM ( COOP) ACS1   ASUM ST. UCC1 ACS3  
ASUM-AMD/TRM ST ADDM   ADDENDUM AFFD   NAME AFFIDAVIT AFFX   Affidavit of
Affixation AGRE   ASSIGN OF AGREE ALCR   Assignment to Letter of Credit ALN1  
ALLONGE 1 ALN2   ALLONGE 2 ALN3   ALLONGE 3 ALN4   ALLONGE 4 ALN5   ALLONGE 5
ALN6   ALLONGE 6 ALN7   ALLONGE 7 ALN8   ALLONGE 8 ALN9   ALLONGE 9 ALNG  
ALLONGE ALNI   ALLONGE INTRVN ALNV   ALLONGE FINAL AMOR   Amortization Schedule
AMRT   AMORT. SCH. APL   ASSIGNMENT OF PROPERTY LEASE APPL   APPLICATION APPR  
APPRAISAL AREC   ASN RECG AGREE ARM   ADJ RATE MORTG AS10   ASSIGNMENT 10 AS11  
ASSIGNMENT 11 ASAG   ASSN-ASSU AGRMT

 

I-1

 

 

 

Track Item Type   Doc Type ASCC   (New) ASCC ASGM   ASSN OF MTGE ASGN   (New)
ASGN ASL1   ASSN 1 OF LEASE ASL2   ASSN 2 OF LEASE ASL3   ASSN 3 OF LEASE ASL4  
ASSN 4 OF LEASE ASL5   ASSN 5 OF LEASE ASL6   ASSN 6 OF LEASE ASL7   ASSN 7 OF
LEASE ASLQ   ASN LIQUOR LIC. ASLR   ASSN LEASE/RENT ASLV   LEASE INV ASSN ASN1  
ASSIGNMENT 1 ASN2   ASSIGNMENT 2 ASN3   ASSIGNMENT 3 ASN4   ASSIGNMENT 4 ASN5  
ASSIGNMENT 5 ASN6   ASSIGNMENT 6 ASN7   ASSIGNMENT 7 ASN8   ASSIGNMENT 8 ASN9  
ASSIGNMENT 9 ASNB   BLANKET ASSN ASNP   Assignment of Proprietary Lease ASNV  
ASSN TO INVESTR ASNX   ASSIGNMENT 10+ ASPW   ASG-PRMTS&WARRT ASSB   (New) ASSB
ASSE   ASSETT MGR AGRT ASSM   ASSN SUB/MGMT ASSN   INT. ASSIGNMENT ASSO   ORIG
ASSIGNMENT ASSU   ASSUMPTION ASUM   ASSUMPT AGREEMT ASV1   SUBSEQ PRIV ASN ASVB
  BLNKT ASSN--INV ATTY   ATTY'S OPINION AVRF   Asset Verification BAIL   BAILEE
LETER BALN   Balloon Mortgages BARC   (New) BARC BASN   BARCLAYS A/M BCIA  
BLNKT CERT-GNMA BKST   Bank Statements BLNK   (c) Blank Description BOFS   BILL
OF SALE BOND   LOST INSTR AFFD BORR   CERT OF BORROW BPO   Brokers Price Opinion

 

I-2

 

 

Track Item Type   Doc Type BUYD   BUYDOWN AGREEMT CASH   CASH MANAGEMENT CEM  
CONSOL/EXT AGRM CERI   REO Certificate of Insurance CERT   MIC/LGC CINL   (New)
CINL CKLT   LOAN FILE CHECKLIST CNFS   CERT NONFOREIGN CNSV   Conservator Court
Appointment COAG   Co-Ownership Agreement COFS   CONTRACT OF SALE COFT   CERT OF
TITLE COM1   Combined Document Intervening Assignment 1 COM2   Combined Document
Intervening Assignment 2 COM3   Combined Document Intervening Assignment 3 COM4
  Combined Document Intervening Assignment 4 COM5   Combined Document
Intervening Assignment 5 COM6   Combined Document Intervening Assignment 6 COM7
  Combined Document Intervening Assignment 7 COM8   Combined Document
Intervening Assignment 8 COM9   Combined Document Intervening Assignment 9 COMB
  COMBINATION DOC COMP   COMPLETION/REP COMV   Combined Document Final
Assignment CONC   Construction Contract CONE   CONSENT (COOP) CONS  
CONSOLIDATION CONT   CNTRCT FOR DEED CONV   CONVERSION AGMT COOP   CO-OP CORP  
CORPORATE ASSN CRPT   Credit Report CSUB   COLL SUBMISSION CTRL   CRED.TENANT
LSE CUST   CUSTODY AGREEMT DEE1   ADD'L DEED DEE2   2ND ADDL DEED DEED   DEED OF
TRUST DEFR   Deferral Agreement DEFS   DEFEASANCE DOCUMENTS DOC   DOCUMENT DOFT
  (New) DOFT EDV1   SUBSEQ PRIV END EMIC   Electronic MIC ENAS   ENVIR ASSESSMNT
END1   ENDORSEMENT 1 END2   ENDORSEMENT 2 END3   ENDORSEMENT 3 END4  
ENDORSEMENT 4

 

I-3

 

 

Track Item Type   Doc Type END5   ENDORSEMENT 5 END6   ENDORSEMENT 6 END7  
ENDORSEMENT 7 END8   ENDORSEMENT 8 END9   ENDORSEMENT 9 ENDI   Intervening
Endorsement ENDV   FINAL ENDORSEMENT ENOT   Electronic Note ENVI   ENVIRO
INDEMNIT EOMP   E&O POLICY ESCL   ESCROW LETTER ESCR   ESCROW AGREEMNT ESTO  
ESTOPPEL L/A EXTN   Extension Agreement FDOC   Final Package-No Insuring
Document FHFC   FHA Firm Commitment FHIN   FHA Insurance FHPN   FHA Project
Number FHRA   FHA Regulatory Agreement FHUD   Final HUD FILE   LOAN FILE FILN  
(New) FILN FIN   (New) FIN FIN'   (New) FIN' FIN.   (New) FIN. FIN;   (New) FIN;
FINL   FINAL PACKAGE FIXF   Fixture Filing FLIN   FLOOD INSURANCE FPLN   FHA
Home Equity Conversion Mtg with Line of Credit Only Plan FPNT   1ST PAYMT NOTIC
FRAN   FRANCHISE AGRMT FSCH   FILE SCHEDULE GFE   Good Faith Estimate GRND  
GROUND LEASES GUAR   GUARANTEE AGMNT HAZA   HAZARD POLICY HEAA   Equity Access
Agreement ICAG   INTERCREDITOR IFNL   (New) IFNL ILGC   INDIAN LGC INCL   INS
CLOSE LETTR INIP   INITIAL PACKAGE INP   (New) INP INSU   GOVERNMENT INSURANCE
INV2   (New) INV2 INVA   INVESTOR ASSN INVC   (New) INVC IRCA   INTEREST RCA

 

I-4

 

 

Track Item Type   Doc Type LAGR   LOAN AGREEMENT LAND   LAND HOME CONTRACT LCI  
Lender’s Closing Instructions LCRD   LETTR OF CREDIT LEAS   LEASE DOCUMENT LEGL
  LEGAL DESCR DOC LES1   ASSN OF LESS LES2   ASSN OF LES1 LESS   LEASE ESTOPPEL
LGC   LGC LIB   Lost Instrument Bond LIEN   Lienholder/ Security Interest
Evidence LIFE   Life Insurance LLA   LOST LEASE AFFIDAVIT LLAP   Lender's Loan
Approval LNA   LOST NOTE AFDVT LNG   LOAN NOTE GUAR. LSA   LOST STOCK AFFIDAVIT
LSCH   LOAN SCHEDULE MEMO   MEMO DOCUMENT MERG   MERGER DOCUMENT MERS   MERS
MFAM   Multi-Family Rider MFLG   MERS FLAG MGMT   ASSIGN OF MGMT MHCT   Mobile
Home Certificate MHRD   Mobile Home Rider MIC   MIC MILR   (New) MILR MISC  
MISC. DOCUMENTS MMIN   MERS ID NUMBER MOD   MODIFICATION MODF   MODIF AGREEMT
MODN   MODIFICATION AGREEMENT FOR NOTE ONLY MORT   MORTGAGE MTG2   2nd Mortgage
NDEF   Notice of Default NOLA   NOLA FORM NOT1   ADD'L NOTE NOT2   2ND ADDL NOTE
NOTA   NOTICE OF ASN NOTE   MTG NOTE NRID   Note Rider NTAS   ASSIGNEE NOTICE
NVA   (New) NVA OMNA   Intervening Assignment for Omnibus OMNI   OMNIBUS OMNV  
Final Assignment for Omnibus OMVA   (New) OMVA

 

I-5

 

 

Track Item Type   Doc Type OPER   OPERATIONS/MAIN OPIN   OPINION PART  
Participation Agreement/Certificate PBND   Performance Bond PLSA   PLEDGE/SEC
AGRE PMI   PRIV MORTG INS PMIS   PRIV. MORT INS POA   POWER OF ATTNY POFA  
POWER OF ATTORN POOL   POOL PAPERS PORT   PORTFOLIO PPPA   Prepayment Penalty
Addendum PRLS   PROPRIETARY LEASE PROL   PROPRIETARY LSE PTPL   PRELIM. TITLE
POLICY PURL   PURCHASER LEASE QCLD   QUIT CLAIM DEED RAPR   RES. APPRAISAL RAS'
  (New) RAS' RAS2   2ND ASSN SENT RAS3   3RD ASSN SENT RAS4   4TH ASSN SENT RASN
  RECORDED ASSIGN RCAG   RECOGNITION AGREEMENT RCER   RECERT FORM REAG   RECIP
EASE AGRE RECG   RECOGN AGREEMT RECO   RECONVEYANCE RECP   RECPT&CLSG CERT RELR
  RELEASE REQUEST REOP   REO Phase Report REPL   REPLACEMENT RES REQU   REQUIRED
REPAIR RIDR   RIDERS RLAP   RES. LOAN APPL. RTC   Right to Cancel SCER   STOCK
CERT SCHD   POOL SCHEDULE SCON   Sales Contract SCRT   STOCK CERT SEC1   ASN OF
SEC AGMT SEC2   Second Property Mortgage SEC3   Third Property Mortgage SECA  
SECURITY AGREEMENT SECI   SECURITY INSTR SEVC   Final Assignment for Security
Agreement SIGN   SIGNATURE AFFID SINS   SITE INSPECTION SPOW   STOCK POWER

 

I-6

 

 

Track Item Type   Doc Type SPRG   SPREADER AGREMT SPWR   STOCK POWER SRID  
Security Instrument Rider SRPT   Surveyor's Report STUB   Paystub SUB  
SUBORDINATION SUBD   SUBORD AGREEMT SUBR   SUBORDINATION SUR1   FINAL SURVEY
SURT   Surrender of Title/Origin Certificate SURV   SURVEY TAGR   TRUST
AGREEMENT TAXR   Tax Returns TCMT   TITLE COMMITMENT TEND   Title Policy
Endorsement TENT   TENANT ESTOPPEL TEST   TEST DOCUMENT TIL   Truth in Lending
Disclosure Statement TILN   TRUTH IN LENDNG TITL   TITL - Converted TPOL   TITLE
POLICY TRAN   (New) TRAN TRFL   MTG,ASSN & DOCS TRNS   TORRENS CERT TTRB   TRIAL
BALANCE UARL   UNREC ASSN REL UC31   Intervening UCC3 County Assignment 1 UC32  
Intervening UCC3 County Assignment 2 UC33   Intervening UCC3 County Assignment 3
UC34   Intervening UCC3 County Assignment 4 UC35   Intervening UCC3 County
Assignment 5 UC36   Intervening UCC3 County Assignment 6 UC37   Intervening UCC3
County Assignment 7 UC38   Intervening UCC3 County Assignment 8 UC39  
Intervening UCC3 County Assignment 9 UC3I   UCC-3 INTV(CO) UC3U   Unfiled UCC3
to Blank UCC1   UCC-1 (CO) UCC2   UCC2 - Converted UCC3   UCC-3 (CO) UCS1  
UCC-1 (ST) UCS3   UCC-3 (ST) US31   Intervening UCC3 State Assignment 1 US32  
Intervening UCC3 State Assignment 2 US33   Intervening UCC3 State Assignment 3
US34   Intervening UCC3 State Assignment 4 US35   Intervening UCC3 State
Assignment 5 US36   Intervening UCC3 State Assignment 6 US37   Intervening UCC3
State Assignment 7

 

I-7

 

 

Track Item Type   Doc Type US38   Intervening UCC3 State Assignment 8 US39  
Intervening UCC3 State Assignment 9 US3I   UCC-3 INTV (ST) VOE   Verification of
Employment VOM   Verification of MTG VOR   Verification of Rent W2F   W2 Form
WARD   WARRANTY DEED WDEB   WARRANTY DEED TO BUYER WDED   WARRANTY DEED WVOP  
WRTN VAL OF PRP

 

EXCEPTION CODES

 

Code   Question Description 01   Missing 02   Document is Copy, Need Original 03
  Doc is a Copy, but not Certified True and Correct 04   Pages are Missing from
Document 05   Damaged Document 06   Incorrect Form 07   Date is Incorrect 08  
Loan Number does not agree with Schedule 09   Property Address does not agree
with Schedule 10   Interest Rate does not agree with Schedule 11   Interest Rate
(alpha & numeric) do not agree 12   Date of First Payment does not agree with
Schedule 13   Date of Last Payment does not agree with Schedule 14   Loan Amount
does not agree with Schedule 15   Loan Amount (alpha & numeric) do not agree 16
  Monthly P&I does not agree with Schedule 17   P&I (alpha & numeric) do not
agree 18   Mortgagor Name(s) does not agree with Schedule 19   Legal Description
is Missing/Incorrect 20   Unrecorded Original 21   White-out / Corrections Not
Initialed 22   Endorsement(s) is Missing/Incorrect 23   Notary, Acknowledgment,
or Witness Information is Missing 24   Name is Missing/Incorrect 25  
Signature(s) does not agree with Typed Name(s) 26   Signature is Missing 27  
Signature is Not Original 28   Signature Date is Missing 29   Title Insurance
Coverage is Insufficient 30   Named Insured is Missing/Incorrect 31   Trustee
Name is Missing/Incorrect 32   Guarantee Percentage is Missing 33   Case Number
does not agree with Schedule 34   Commitment Number does not agree with Schedule

 

I-8

 

 

Code   Question Description 35   Investor Loan Number does not agree with
Schedule 36   First Interest Rate Adjustment Date differs from Schedule 37   The
Margin does not agree with Schedule 38   The Percent Rounded does not agree with
Schedule 39   The Periodic Cap does not agree with Schedule 40   The Lifetime
Cap does not agree with Schedule 41   ARM Convertibility Feature is
Missing/Incorrect 42   ARM Index is Missing/Incorrect 43   ARM Lookback Period
is Missing/Incorrect 44   Schedule A is Incorrect 45   County Missing/Incorrect
46   Loan Reference Missing/Incorrect 47   Incomplete Information 48   Not
Listed on Trial Balance (recertification code) 49   Life Floor Does not Agree
with Schedule 50   Rate Adj Frequency Does Not Agree with Schedule 51   Closing
Date Does Not Agree with Schedule 52   Document Does Not Belong in File 53  
Total Loan to Value does not agree with Schedule 54   Property Type does not
agree with Schedule 55   Loan Purpose does not agree with Schedule 56  
Occupancy does not agree with Schedule 57   Document is a "True & Correct" copy,
need Original 58   Prepayment Penalty Term differs from Schedule. 59   Title
Policy Assumption Endorsement Missing 60   Break in Assignment Chain. 61  
Document is Missing, Need a Copy 62   CLAIM, LIEN, INTEREST, ENCUMBRANCE, OR
RESTRICTION EXISTS 63   Mers Beneficiary Name Missing/Incorrect 64   Duplicate
Original in file 65   Corrected MIC in file 66   Rider Missing 67   in File 68  
Certified True Copy 69   Recorded Copy 70   IN PROCESS AND\OR SUBMITTED FOR
RECORDING 71   Start date is incorrect. 72   Max. principal sum doesn't agree
with schedule. 73   Advance limit amount doesn't agree with schedule. 74  
Initial advance doesn't agree with schedule. 75   Monthly advance doesn't agree
with schedule. 76   Maturity fee doesn't agree with schedule. 77   Equity share
doesn't agree with schedule. 78   Reserve acct. advance amount doesn't agree
with schedule. 79   Loan Percentage does not match the schedule 80   Missing
CO-OP documents 81   Initial Fair Value does not match the schedule 82  
Compounding Amount does not match the schedule 83   Initial Lending Value does
not agree with Schedule

 

I-9

 

 

Code   Question Description 84   Initial Annual Percentage Rate does not match
Schedule 85   Maximum Rate does not match Schedule 86   RECEIVING BANK NAME DOES
NOT AGREE 87   ABA NUMBER DOES NOT AGREE 88   MISSING 89   ACCOUNT # DOES NOT
AGREE 90   LOST DOCUMENT - AFFIDAVIT IN FILE 91   TRUST INFORMATION MISSING OR
INCORRECT 92   DOCUMENT BEING CREATED AND OR EXECUTED 93   PAGES ARE MISSING
FROM RECORDED DOC 94   OUT FOR EXECUTION 95   NOTARY, ACKNW., OR WITNESS INFO.
MISSING FROM RECORDED DOC 96   DOCUMENT IS AN UNRECORDED COPY, NEED RECORDED
COPY 97   ADDITIONAL DOCUMENTS IN FILE 98   Missing.  Title Commitment Received
99   Document is a "True & Correct" Copy, need Original CM   MIC/LGC IS MISSING
F1   Misc. Exception F2   Misc. Exception F3   Missing File F4   MISSING FILE MM
  MORTGAGE/DEED OF TRUST IS MISSING NM   NOTE MISSING NR   NOT REVIEWED TM  
TITLE POLICY MISSING 02A   DOCUMENT IS A COPY, ASSIGNEE NAME IS MISSING 09A  
PROPERTY ADDRESS MISSPELLING OF ADDRESS 09B   PROPERTY ADDRESS MISSPELLING OF
CITY 09C   Legal Description or Property Address missing 100   RECORDING
INFORMATION MISSING/INCORRECT 101   VA ELIGIBILITY PERCENT 102   VA VENDEE 103  
ADP CODE 104   HUD REPO 105   PRODUCT TYPE 106   LAST RECORDED INTERIM
ASSIGNMENT. 107   ADP CODE NOT APPROVED. 108   NOTE HELD AT FNMA/FHLMC CUSTODIAN
109   REC'D ASUM NEED UCC AMENDMENT OR NEW FILING 110   PORTFOLIO REVIEWED LOAN
111   RECORDED DOCUMENT SENT TO BE RE-RECORDED 112   Mortgagor name(s) does not
agree with Assignment.(FHLB) 113   Property address does not agree with
Assignment.(FHLB) 114   Note is not on a standard FNMA/FHLMC uniform instrument
form 115   Processing and or submitted for recording to issuer vendor. 116  
DOCUMENTS IN A FOREIGN LANGUAGE, CAN NOT BE REVIEWED 117   Initial Rate Cap
doesn't agree with schedule. 118   Lost Note Affdidavit in File, Missing Copy of
Note 119   Lost Note Affidavit and Copy of Note in File

 

I-10

 

 

Code   Question Description 120   Assignee Name Missing 121   Recording Search
and/or Confirmation of Filing 122   Screen Print of Government Insurance
Received 123   Desc. of Easements and Encroachments does not agree with TPO 124
  Name of insured not  mortgagee and/or Sec'y of HUD 125   NOT VERIFIED AS MERS
REGISTERED 126    INTERIM FUNDER IS NOT BLANK 127   PREPAYMENT CHARGE DOES NOT
MATCH SCHEDULE 128   Lender signature missing 129   Balloon Call Date does not
match system 130   ARM DATA MISSING 131   First rate Adjustment Min Rate does
not agree with schedule 132   First Rate Adjustment Max Rate does not agree with
schedule 134   Loan requires new FHLMC review 135   Co-Borrower name does not
agree with schedule 136   CUSTODIAN NOT ON MERS SYSTEM 137   WAREHOUSE LENDER
NOT BLANK OR IS INCORRECT ON MERS SYSTEM 138   INVESTOR INCORRECT ON MERS SYSTEM
139   1st Payment Change Date differs from schedule 140   Copy Missing 141   MIN
NUMBER is Missing/Incorrect 142   ARM Note Rounding Method differs from Schedule
143   1st full amortizing payment date does not match the Schedule 144  
Amortization term does not match schedule 145   IO Term Does Not Match Schedule
146   Periodic Payment Cap does not agree with Schedule 147   File Released in
Excess of 30 days 148   File Released-Attorney Bailee Terminated 18A   Borrowers
Age does not agree Schedule 200   Lien release/short sale. 20A   UNRECORDED
ORIGINAL INVESTOR ASSIGNMENT 21A   Document Initialed Inconsistently 22A   NOTE
ENDORSEMENT MISSING TYPED NAME OF SIGNER 22B   NOTE ENDORSEMENT MISSING TITLE OF
OFFICER 22C   NOTE ENDORSEMENT IS DUPLICATE 22D   NOTE ENDORSEMENT IS ILLEGIBLE
22E   ALLONGE TYPED SIGNERS NAME IS MISSING 22F   ALLONGE TITLE OF OFFICER
MISSING 22G   Allonge verbiage missing from Note 22H   Endorsement subsequent to
allonge is on note 277   Signature is a facsimile. 300   Evidence of title
received, need title policy 301   Standard form of Alta policy not received 302
  HUD Insurance Option does not match schedule 303   Principal Limit does not
match schedule 304   Payment Option does not match schedule 305   Expected Rate
does not match schedule 310   Max Claim Amount does not agree with Plan 311  
Monthly Servicing Fee does not agree with Plan

 

I-11

 

 

Code   Question Description 41A   ARM Conversion/Modification Date is
Missing/Incorrect 440   Schedule A missing 441   Schedule B missing 490   ARM
Ceiling does not agree with Schedule 491   INTEREST RATE CAPS DO NOT MEET GNMA
STANDARDS 492   Subsequent Adjustment Floor does not agree with schedule 493  
Original Months to Maturity does not match Schedule 494   Interest Rate
Calculation Method does not match Schedule 495   Payment Change Cap does not
match Schedule 496   First Mandatory Recast period does not match Schedule 500  
ASSIGNMENT TO BLANK S/B TO EMC MTG FROM: 501   Pmt Change Frequency does not
agree with schedule 502   Draw period does not match schedule 503   Repayment
period  does not match schedule 580   PREPAYMENT FLAG IS INCORRECT 600  
ENDORSEMENT TO BLANK S/B TO EMC MTG FROM: 700   Submitted for Recording 710  
Repair Set-Aside Amount differs from Schedule 730   Closing Cost does not Agree
with Schedule 731   Discharge of Lien does not Agree with Schedule 732  
Outstanding Balance does not Agree with Schedule 800   File Received, Not
Reviewed 900   Bailee in Lieu of Note 901   Recorded Document Missing 905  
Damaged Document on recorded Document 909   Property address does not agree with
sch. on recorded doc. 914   Loan amount does not agree with schedule on recorded
doc. 918   Borrower name does not agree with sch. on recorded document 919  
Legal description missing/incorrect on recorded document 924   Name is
Missing/Incorrect on recorded Document 926   Signature is missing from recorded
document 947   Incomplete information on Recorded document 990   Bailee in Lieu
of File 999   NOT REVIEWED AFM   FINAL ASSN MISSING/INCORRECT AI1   INTERIM
(INTERVENING) ASSIGNMENT IS INCOMPLETE AI2   INTERIM (INTERVENING) ASSIGNMENT IS
INCOMPLETE AI3   INTERIM (INTERVENING) ASSIGNMENT IS INCOMPLETE ALL   MISSING
ALL DOCUMENTS AM1   INTERIM ASSN IS MISSING AM2   INTERIM (INTERVENING)
ASSIGNMENT IS MISSING AM3   INTERIM (INTERVENING) ASSIGNMENT IS MISSING ANP  
NOTARY INFORMATION IS MISSING/INCORRECT ON ASSIGNMENT EFI   FINAL (ISSUER TO
BLANK/INVESTOR) ENDORSEMENT IS INCOMPLETE EFM   FINAL (ISSUER TO BLANK/INVESTOR)
ENDORSEMENT IS MISSING EI1   INTERIM (INTERVENING) ENDORSEMENT IS INCOMPLETE EI2
  INTERIM (INTERVENING) ENDORSEMENT IS INCOMPLETE EI3   INTERIM (INTERVENING)
ENDORSEMENT IS INCOMPLETE EM1   INTERIM (INTERVENING) ENDORSEMENT IS MISSING

 

I-12

 

 

Code   Question Description EM2   INTERIM (INTERVENING) ENDORSEMENT IS MISSING
EM3   INTERIM (INTERVENING) ENDORSEMENT IS MISSING END   MISSING ENDORSEMENT MIC
  MIC/LGC is missing or incorrect MNP   NOTARY INFORMATION MISSING ON MORTGAGE
NNP   NOTARY INFORMATION IS MISSING/INCORRECT ON NOTE NPI   MONTHLY P & I IS
MISSING ON NOTE POA   MISSING POWER OF ATTORNEY RF1   BLUE SLIP-BUT RFC ASSGN IS
REQUIRED SCH   PROPERTY ADDRESS ON NOTE IS DIFFERENT THAN SCHEDULE SPI   MONTHLY
P & I ON SCHEDULE DOES NOT MATCH NOTE 01CC   Cook County, IL Mortgage Missing
Certificate 101A   VA Eligibility AMT 119A   Document not Addressed to Freddie
Mac 128A   Officer Name or Title Missing 1706   PROPERTY ADDRESS ON NOTE IS
DIFFERENT THAN 1706 1708   MISSING RELEASE REQUEST A-01   OTHER LOAN # AAMT  
FNMA ASSIGNMENT IS MISSING THE MORTGAGE AMT ACER   ASSIGNMENT COPY NEEDS TO BE
ISSUER CERTIFIED ACOP   COPY OF ASSIGNMENT IS NOT COUNTY CERTIFIED ADAT   NOTE
DATE REFERENCED ON ASSIGNMENT IS MISSING/INCORRECT AIM1   INTERIM (INTERVENING)
ASSIGNMENT IS MISSING/INCORRECT AIM2   INTERIM (INTERVENING) ASSIGNMENT IS
MISSING/INCORRECT AIM3   INTERIM (INTERVENING) ASSIGNMENT IS MISSING/INCORRECT
ALEN   LENDER NAME IS INCORRECT ON ASSIGNMENT ANAM   BORROWER NAME IS MISSING ON
ASSIGNMENT AOTH   OTHER ASSIGNMENT EXCEPTION AREC   ASSIGNMENT SHOWS NO EVIDENCE
OF RECORDING AS33   MISSING ASSIGNMENT FROM PRINCIPAL TO FHLMC ASCC   ASSIGNMENT
NEEDS TO BE ISSUER CERTIFIED ASEL   CORPORATE SEAL IS MISSING ON ASSIGNMENT ASGN
  MISSING RECORDED RFC ASSIGNMENT ASIG   ASSIGNMENT IS NOT SIGNED BY ISSUING
OFFICER ASN1   Assignment Exception ASN2   Assignment Exception ASN3  
Assignment Exception ASN5   Missing Original, Recorded Interim Assignment ASN6  
Missing Assignment to GNMA ASN7   Missing Assignment to FNMA ASN8   Assn
indicates Prin Mutual on Deed of Trust ASNE   ASSIGNEE NAME IS MISSING/INCORRECT
ON ASSIGNMENT ASPE   MISSING INT ASSN FROM PUBLIC EMP RET SYSTEM TO PRIN ASPL  
BORROWER NAME IS MISSPELLED ON FINAL ASSIGNMENT ASSE   MISSING INT ASSN FROM
SECURITY PACIFIC TO CA EMP RET SYSTEM ASSN   Interim Assignment is missing or
incorrect ASSO   Original Assignment is missing or incorrect AXTR   EXTRA
UNNECESSARY ASSIGNMENT BLNK   BLNK DESCRIPTION

 

I-13

 

 

Code   Question Description CAMT   LOAN AMOUNT ON MIC/LGC DOES NOT MATCH
MORTGAGE CCZC   CITY & ZIP CODE ON MIC BOTH DO NOT MATCH MORTGAGE CMAT  
MATURITY DATE ON MIC DOES NOT MATCH MORTGAGE CNAM   MORTGAGOR NAME ON MIC/LGC
DOES NOT MATCH MORTGAGE CNUM   HOUSE # ON MIC DOES NOT MATCH MORTGAGE COTH  
OTHER CERT EXCEPTION CSIG   AUTHORIZATION SIGNATURE IS MISSING ON MIC/LGC CSTR  
STREET NAME ON MIC DOES NOT MATCH MORTGAGE DOFT   Deed of Trust is missing or
incorrect EDUP   DUPLICATE ENDORSEMENT NEEDS TO BE CANCELLED EIM1   INTERIM
(INTERVENING) ENDORSEMENT IS MISSING/INCORRECT EIM2   INTERIM (INTERVENING)
ENDORSEMENT IS MISSING/INCORRECT EINI   CANCELLED ENDORSEMENT IS NOT INITIALED
BY AN OFFICER END1   INCORRECT ENDORSEMENT END2   Extra Endn from Prin Mutual to
Prin Residential END3   MISSING BLANK ENDORSEMENT ENDN   MISSING ENDORSEMENT
FROM NMI TO BLANK ENDP   MISSING ENDORSEMENT FROM PRINCIPAL TO BLANK EOTH  
OTHER ENDORSEMENT EXCEPTION EV01   Tamper evident seal validation failed. EV02  
DTD validation failed. EV03   Digital certificate could not be obtained. EV04  
Digital certificate expired. EV05   Digital certificate authentication failed.
EV06   Digital signature validation failed. EV07   Data/View comparison failed.
EV08   MERS-MIN CRC check failed. EV09   Digital certificate not issued by valid
SISAC issuer. EV10   Document hash does not match MERS eRegistry. EX01   MISSING
FHLMC STAMP FFPM   FINAL PACKAGE IS MISSING FLIS   FILE RECEIVED IS NOT ON LIST
FOOL   FILE RECEIVED DOES NOT BELONG IN POOL GONE   ENTIRE FILE IS MISSING I-01
  Assignment is missing or incorrect I-03   Other exception I-04   Other
exception INIT   CANCELLED NOTE ENDORSEMENT IS NOT INITIALLED BY OFFICER INVA  
Missing Investor Assignment LEGL   LEGAL DESCRIPTION MISSING M-01  
Miscellaneous Document Exceptions MCAS   FHA CASE NUMBER ON MORTGAGE DOES NOT
MATCH MIC/LGC MCOP   COPY OF MORTGAGE IS NOT COUNTY CERTIFIED MINF   INFORMATION
IS MISSING/INCORRECT ON MORTGAGE MMAT   MATURITY DATE MISSING/INCORRECT ON
MORTGAGE MNNA   NUMERIC AND ALPHA AMOUNTS DO NOT MATCH ON MORTGAGE MORT  
MORTGAGE IS MISSING OR INCORRECT MOTH   OTHER MORTGAGE EXCEPTION MREC   MORTGAGE
SHOWS NO EVIDENCE OF RECORDING

 

I-14

 

 

Code   Question Description MSIG   MORTGAGOR/CO-MORTGAGOR SIGNATURE MISSING ON
MORTGAGE NAME   Different Name/Address NCOP   NOTE IS NOT ORIGINAL NDAT  
FIRST/LAST PAYMENT DATE IS MISSING ON NOTE NINI   NOTE CORRECTION IS NOT
INITIALLED NINT   INTEREST RATE IS MISSING ON NOTE NLEN   LENDER NAME IS MISSING
ON NOTE NNNA   NUMERIC AND ALPHA LOAN AMOUNTS DO NOT MATCH ON NOTE NOT1   NOTE
EXCEPTION NOT2   NOTE EXCEPTION NOTE   Note is missing or incorrect NOTH   OTHER
NOTE EXCEPTION NRID   NOTE RIDER/ALLONGE/MODIFICATION IS NOT ORIGINAL NSIG  
BORROWER SIGNATURE IS INCOMPLETE ON NOTE OBOR   DOCUMENT(S) IN THE FILE IS/ARE
FOR OTHER BORROWER OEXC   OTHER MISCELLANEOUS EXCEPTION ONUM   OTHER LOAN # (FOR
FHLMC) POAC   POWER OF ATTORNEY COPY IS NOT CERTIFIED POAM   POWER OF ATTORNEY
IS MISSING RFC0   NOT STAMPED ARS BUT EXTRA ASSIGN RFC1   MISSING ASSIGNMENT(S)
RFC2   MISSING RECORDED OR COUNTY CERTIFIED ASSIGNMENT(S) RFC3   ENDORSEMENT
EXCEPTION RFC8   STAMPED ARS OR PINK SLIP BUT NOT MISSING ASSIGN RFC9   STAMPED
ARS BUT IS MISSING ASSIGN SADR   PROPERTY ADDRESS ON SCHEDULE DOES NOT MATCH
NOTE SAMT   ORIGINAL LOAN AMT ON SCHEDULE DOES NOT MATCH NOTE SCIT   CITY ON
SCHEDULE DOES NOT MATCH NOTE SCZC   CITY & ZIP CODE BOTH DO NOT MATCH NOTE SDAT
  FIRST/LAST PAYMENT DATES ON SCHEDULE DO NOT MATCH NOTE SIGN   BORROWER'S
SIGNATURE IS INCOMPLETE ON NOTE SINF   LOAN INFORMATION ON SCHEDULE DOES NOT
MATCH NOTE SINT   INTEREST RATE ON SCHEDULE DOES NOT MATCH NOTE SLAB   NAME ON
SCHEDULE AND LABEL DOES NOT MATCH NOTE SNAM   NAME ON SCHEDULE DOES NOT MATCH
NOTE SNUM   HOUSE # ON SCHEDULE DOES NOT MATCH NOTE SOTH   OTHER SCHEDULE
EXCEPTION SPLA   BORROWER'S NAME IS MISSPELLED ON ASSIGNMENT SPLB   BORROWER'S
NAME IS MISSPELLED ON SCHEDULE, FILE AND ASSIGN SSTR   STREET NAME ON SCHEDULE
DOES NOT MATCH NOTE STAT   STATE ON SCHEDULE DOES NOT MATCH NOTE SZIP   ZIP CODE
ON SCHEDULE DOES NOT MATCH NOTE TAMT   TITLE POLICY INSURANCE AMOUNT IS LESS
THAN MORTGAGE TCOP   TITLE POLICY COPY MISSING ORIGINAL AUTHORIZED SIGNATURE
TDAT   MORTGAGE DATE IN SCHEDULE "A" IS INCORRECT TDES   MORTGAGE DESCRIPTION IN
SCHEDULE "A" IS INCORRECT TLGL   LEGAL DESCRIPTION IS MISSING FROM TITLE POLICY
TMTG   MORTGAGE AMOUNT IN SCHEDULE "A" IS INCORRECT TNAM   NAME OF BORROWER IS
INCORRECT ON TITLE POLICY

 

I-15

 

 

Code   Question Description TOTH   OTHER TITLE POLICY EXCEPTION TPOL   Title
Policy is missing or incorrect

 

I-16

 

